 

Exhibit 10.1

 

____________________________________________________________________________

 

 

THREE-YEAR

 

CREDIT AGREEMENT

 

dated as of

 

June 30, 2009

 

among

 

THE VALSPAR CORPORATION,

 

The Borrowing Subsidiaries

Party Hereto,

 

The Lenders Party Hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and an Issuing Bank,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as an Issuing Bank,

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

DEUTSCHE BANK AG NEW YORK BRANCH, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agents

 

___________________________

 

WACHOVIA CAPITAL MARKETS, LLC and BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

____________________________________________________________________________


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01.

 

Defined Terms

 

2

SECTION 1.02.

 

Classification of Revolving Loans and Borrowings

 

21

SECTION 1.03.

 

Terms Generally; Construction

 

21

SECTION 1.04.

 

Accounting Terms; GAAP

 

21

SECTION 1.05.

 

Exchange Rates

 

22

SECTION 1.06.

 

Redenomination of Certain Designated Foreign Currencies

 

22

 

 

 

 

 

ARTICLE II

 

 

 

 

 

THE CREDITS

 

 

 

SECTION 2.01.

 

Revolving Commitments

 

23

SECTION 2.02.

 

Revolving Loans and Borrowings

 

23

SECTION 2.03.

 

Requests for Borrowings

 

24

SECTION 2.04.

 

[Reserved]

 

24

SECTION 2.05.

 

Letters of Credit

 

24

SECTION 2.06.

 

Funding of Borrowings

 

29

SECTION 2.07.

 

Interest Elections

 

30

SECTION 2.08.

 

Termination and Reduction of Revolving Commitments

 

31

SECTION 2.09.

 

Repayment of Revolving Loans; Evidence of Debt

 

32

SECTION 2.10.

 

Prepayment of Revolving Loans

 

33

SECTION 2.11.

 

Fees

 

33

SECTION 2.12.

 

Interest

 

34

SECTION 2.13.

 

Alternate Rate of Interest; Illegality

 

35

SECTION 2.14.

 

Increased Costs

 

36

SECTION 2.15.

 

Break Funding Payments

 

37

SECTION 2.16.

 

Taxes

 

38

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Recovery of
Payments; Apportionment of Payments

 

39

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

 

42

SECTION 2.19.

 

Borrowing Subsidiaries

 

43

SECTION 2.20.

 

Additional Reserve Costs

 

44

SECTION 2.21.

 

Foreign Subsidiary Costs

 

44

SECTION 2.22.

 

Defaulting Lenders, Downgraded Lenders

 

45

SECTION 2.23.

 

Increase in Revolving Commitments

 

46

i

--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 3.01.

 

Corporate Existence and Power

 

47

SECTION 3.02.

 

Corporate and Governmental Authorization; No Contravention

 

47

SECTION 3.03.

 

Binding Effect

 

47

SECTION 3.04.

 

Financial Information

 

48

SECTION 3.05.

 

No Litigation

 

48

SECTION 3.06.

 

Compliance with ERISA

 

48

SECTION 3.07.

 

Compliance with Laws; Payment of Taxes

 

48

SECTION 3.08.

 

Subsidiaries

 

49

SECTION 3.09.

 

Investment Company Act

 

49

SECTION 3.10.

 

[Reserved]

 

49

SECTION 3.11.

 

Ownership of Property; Liens

 

49

SECTION 3.12.

 

No Default

 

49

SECTION 3.13.

 

Full Disclosure

 

49

SECTION 3.14.

 

Environmental Matters

 

49

SECTION 3.15.

 

Equity Interests

 

50

SECTION 3.16.

 

Margin Stock

 

50

SECTION 3.17.

 

Insolvency

 

50

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

51

SECTION 4.02.

 

Each Credit Event

 

52

SECTION 4.03.

 

Initial Borrowing by each Borrowing Subsidiary

 

53

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS

 

 

 

 

 

SECTION 5.01.

 

Information

 

53

SECTION 5.02.

 

Inspection of Property, Books and Records

 

55

SECTION 5.03.

 

Ratio of Consolidated Debt to Consolidated EBITDA

 

55

SECTION 5.04.

 

Interest Coverage Ratio

 

55

SECTION 5.05.

 

Restricted Payments

 

55

SECTION 5.06.

 

Loans or Advances

 

56

SECTION 5.07.

 

Acquisitions

 

56

SECTION 5.08.

 

Negative Pledge

 

56

SECTION 5.09.

 

Maintenance of Existence

 

57

SECTION 5.10.

 

Dissolution

 

57

SECTION 5.11.

 

Consolidations, Mergers and Sales of Assets

 

57

SECTION 5.12.

 

Use of Proceeds

 

58

SECTION 5.13.

 

Compliance with Laws; Payment of Taxes

 

58

SECTION 5.14.

 

Insurance

 

58

ii

--------------------------------------------------------------------------------



 

 

 

 

 

SECTION 5.15.

 

Change in Fiscal Year

 

58

SECTION 5.16.

 

Maintenance of Property

 

58

SECTION 5.17.

 

Environmental Notices

 

58

SECTION 5.18.

 

Environmental Matters

 

59

SECTION 5.19.

 

[Reserved]

 

59

SECTION 5.20.

 

Transactions with Affiliates

 

59

SECTION 5.21.

 

Limitation on Subsidiary Debt

 

59

SECTION 5.22.

 

Subsidiary Guarantors

 

59

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01.

 

Events of Default

 

60

SECTION 6.02.

 

Notice of Default

 

62

 

 

 

ARTICLE VII

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

 

SECTION 7.01.

 

Appointment and Authority

 

62

SECTION 7.02.

 

Rights as a Lender

 

63

SECTION 7.03.

 

Exculpatory Provisions

 

63

SECTION 7.04.

 

Reliance by Administrative Agent

 

64

SECTION 7.05.

 

Delegation of Duties

 

64

SECTION 7.06.

 

Resignation of Administrative Agent

 

65

SECTION 7.07.

 

Non-Reliance on Administrative Agent and Other Lenders

 

65

SECTION 7.08.

 

No Other Duties, Etc

 

65

SECTION 7.09.

 

Guaranty Matters

 

65

SECTION 7.10.

 

Issuing Bank

 

66

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

GUARANTEE

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 9.01.

 

Notices

 

68

SECTION 9.02.

 

Waivers; Amendments

 

69

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

70

SECTION 9.04.

 

Successors and Assigns

 

71

SECTION 9.05.

 

Survival

 

74

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

 

75

SECTION 9.07.

 

Severability

 

75

SECTION 9.08.

 

Right of Setoff

 

75

iii

--------------------------------------------------------------------------------



 

 

 

 

 

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

75

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

76

SECTION 9.11.

 

Construction

 

76

SECTION 9.12.

 

Confidentiality

 

77

SECTION 9.13.

 

Conversion of Currencies

 

77

SECTION 9.14.

 

Interest Rate Limitation

 

78

SECTION 9.15.

 

Release of Subsidiary Guarantors

 

78

SECTION 9.16.

 

USA Patriot Act

 

78

SECTION 9.17.

 

No Fiduciary Relationship

 

78

iv

--------------------------------------------------------------------------------



SCHEDULES:

 

 

 

Schedule 1.01

—

Domestic Material Subsidiaries

 

 

 

Schedule 2.01

—

Revolving Commitments

 

 

 

Schedule 2.05

—

Existing Letters of Credit

 

 

 

Schedule 3.08

—

Subsidiaries

 

 

 

Schedule 3.14

—

Environmental Matters

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

—

Form of Borrowing Subsidiary Agreement

 

 

 

Exhibit A-2

—

Form of Borrowing Subsidiary Termination

 

 

 

Exhibit B

—

Form of Assignment and Assumption

 

 

 

Exhibit C

—

Form of Opinion of Lindquist & Vennum, PLLP

 

 

 

Exhibit D

—

Mandatory Costs Rate

 

 

 

Exhibit E

—

Form of Compliance Certificate

 

 

 

Exhibit F

—

Form of Guarantee Agreement

 

 

 

Exhibit G

—

Form of Indemnity, Subrogation and Contribution Agreement

i

--------------------------------------------------------------------------------



          THREE-YEAR CREDIT AGREEMENT dated as of June 30, 2009, among THE
VALSPAR CORPORATION, a Delaware corporation; the BORROWING SUBSIDIARIES from
time to time party hereto; the LENDERS from time to time party hereto; WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and an Issuing Bank;
WACHOVIA BANK, NATIONAL ASSOCIATION, as an Issuing Bank; and BANK OF AMERICA,
N.A., as Syndication Agent.

          The Company has requested the Lenders to extend Revolving Commitments
under which the Borrowers may obtain revolving loans and have letters of credit
issued in an aggregate principal amount at any time outstanding not greater than
US$465,000,000 or the equivalent thereof in certain other currencies, as such
amount may be increased or decreased pursuant to the terms hereof. The proceeds
of the Borrowings hereunder will be used to refinance existing Debt of the
Company and the Subsidiaries and to pay related fees and expenses, as well as
for working capital and general corporate purposes, including the financing of
future acquisitions.

          The Lenders are willing to establish the credit facilities referred to
in the preceding paragraph upon the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “ABR”, when used in reference to any Revolving Loan or Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

          “Acquisition” means any transaction pursuant to which the Company or
any of the Subsidiaries directly or indirectly, in its own name or by or through
a nominee or an agent (a) acquires equity Securities (or warrants, options or
other rights to acquire such Securities) of any Person other than the Company or
a Person which is, prior to such acquisition, a Subsidiary of the Company,
pursuant to a solicitation of tenders therefor, or in one or more negotiated
block, market or other transactions not involving a tender offer, or a
combination of any of the foregoing, or (b) makes any Person a Subsidiary of the
Company, or causes any Person other than a Subsidiary to be merged into the
Company or any of its Subsidiaries, in any case pursuant to a merger, purchase
of assets or any reorganization providing for the delivery or issuance to the
holders of such Person’s then outstanding Securities, in exchange for such
Securities, of cash or Securities of the Company or any of its Subsidiaries, or
a combination thereof, or (c) purchases all or substantially all of the business
or assets of any Person or line of business or business unit (or substantially
all of the assets comprising a line of business or business unit) of any Person.

          “Additional Commitment” has the meaning assigned to such term in
Section 2.23(c).

          “Additional Lender” has the meaning assigned to such term in Section
2.23(a).

--------------------------------------------------------------------------------



          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided that, with respect
to any Eurocurrency Borrowing denominated in a Designated Foreign Currency for
any Interest Period, Adjusted LIBO Rate means an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate
for such Interest Period.

          “Administrative Agent” means Wells Fargo, in its capacity as
administrative agent for the Lenders hereunder appointed under Section 7.1, and
its successors and permitted assigns in such capacity.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent Equity Interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

          “Agreement Currency” has the meaning assigned to such term in
Section 9.13(b).

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for an Interest Period of one month plus 1.5%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

          “Applicable Creditor” has the meaning assigned to such term in
Section 9.13(b).

          “Applicable Percentage” means at any time, with respect to any Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, or if the Revolving Commitments have
terminated or expired, the percentage of the total Credit Exposures represented
by such Lender’s Credit Exposures at such time; provided that if at the time of
determination there are no Credit Exposures, the “Applicable Percentage” shall
be the percentage of the total Revolving Commitments most recently in effect
represented by such Lender’s Revolving Commitment most recently in effect.

3

--------------------------------------------------------------------------------



          “Applicable Rate” means, for any day, with respect to any Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt (or, if the Company does not have Index Debt, then based upon
the Company’s corporate credit ratings by Moody’s and S&P):

 

 

 

 

 

 

 

 

 

 

 

 

Index Debt Ratings:

 

 

Eurocurrency
Spread

 

ABR
Spread

 

Facility
Fee Rate

 

 

Category 1
A-/A3 or higher

 

2.25

%

 

1.25

%

 

.25

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 2
BBB+/Baa1

 

2.375

%

 

1.375

%

 

.375

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 3
BBB/Baa2

 

2.50

%

 

1.50

%

 

.50

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 4
BBB-/Baa3

 

2.875

%

 

1.875

%

 

.625

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 5
lower than BBB-/Baa3

 

3.25

%

 

2.25

%

 

.75

%

 

          For purposes of the foregoing, (i) if either Moody’s or S&P shall not
have in effect a rating for the Index Debt or a corporate credit rating for the
Company (other than by reason of the circumstances referred to in the third
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating in Category 5; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt or the Company’s
corporate credit ratings shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings unless (A) the ratings are
not in two adjacent Categories, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower of the two ratings, or (B) one of the ratings is in
Category 5, in which case the Applicable Rate shall be determined by reference
to Category 5; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt or the Company’s corporate
credit ratings shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined
using the rating of such rating agency most recently in effect prior to such
change or cessation.

          “Arrangers” means Wachovia Capital Markets, LLC and Banc of America
Securities LLC and their respective successors.

4

--------------------------------------------------------------------------------



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent and
reasonably acceptable to the Company.

          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

          “Bankruptcy Event” means the occurrence of an Event of Default
pursuant to Section 6.01(g) or Section 6.01(h).

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

          “Borrower” means the Company or any Borrowing Subsidiary.

          “Borrowing” means Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in
any Designated Foreign Currency, 5,000,000 units of such currency.

          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in
any Designated Foreign Currency, 1,000,000 units of such currency.

          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

          “Borrowing Subsidiary” means, at any time, each of the Subsidiaries
that (a) is named on the signature pages to this Agreement or (b) has been
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.19,
other than any such Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.19.

          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit A-1.

          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit A-2.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in San Francisco, California or New York City are
authorized or required by law to remain closed; provided, that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market and (b) when used in connection with a
Revolving Loan denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in Euro.

5

--------------------------------------------------------------------------------



          “Calculation Date” means each of the following: (a) each date of a
Borrowing denominated in a Designated Foreign Currency, (b) each date of a
continuation of a Revolving Loan denominated in a Designated Foreign Currency
pursuant to Section 2.07, (c) the last Business Day of each calendar month and
(d) each other date selected by the Administrative Agent.

          “Capital Stock” means any capital stock of the Company or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Company), whether common or preferred.

          “Cash Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq. and its implementing regulations
and amendments.

          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System established pursuant to CERCLA.

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.

          “Company” means The Valspar Corporation, a Delaware corporation.

          “Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries (including any Securitization Debt), determined on a
consolidated basis as of such date.

6

--------------------------------------------------------------------------------



          “Consolidated EBITDA” for any period means the sum of (a) Consolidated
Net Income for such period, plus (b) to the extent deducted in determining
Consolidated Net Income and without duplication, the sum of (i) Consolidated
Interest Expense for such period, (ii) taxes on income of the Company and its
Consolidated Subsidiaries for such period, (iii) the sum of all depreciation
expenses of the Company and its Consolidated Subsidiaries for such period, (iv)
amortization expenses of the Company and its Consolidated Subsidiaries for such
period, (v) depletion expenses of the Company and its Consolidated Subsidiaries
for such period, and (vi) extraordinary, unusual or non-recurring non-cash
losses, including goodwill impairment or amortization expense and non-cash
losses from the sale, exchange, transfer or other disposition of property of the
Company or its Consolidated Subsidiaries and the related tax effects in
accordance with GAAP for such period minus (c) to the extent included in
determining such Consolidated Net Income, the sum of, on a consolidated basis
and without duplication, (i) the income of any Person (other than a wholly owned
Subsidiary of the Company) in which any Person other than the Company or any of
its Consolidated Subsidiaries has a joint interest or a partnership interest or
other ownership interest, except to the extent of the amount of dividends or
other distributions actually paid to the Company or any of its Consolidated
Subsidiaries by such Person during such period, (ii) gains from the sale,
exchange, transfer or other disposition of property or assets of the Company and
its Consolidated Subsidiaries (other than inventory sold in the ordinary course
of business) during such period, and related tax effects in accordance with
GAAP, (iii) any other extraordinary, unusual or non-recurring gains or other
income not from the continuing operations of the Company and its Consolidated
Subsidiaries during such period, and related tax effects in accordance with GAAP
and (iv) the income of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by that subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that subsidiary. For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have made an Acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period.

          “Consolidated Interest Expense” means, for any period, all interest,
premium payments, debt discount, fees, charges and related expenses, whether
expensed or capitalized, in respect of Debt of the Company or any of its
Consolidated Subsidiaries outstanding during such period, plus the discount or
yield in respect of Securitization Debt.

          “Consolidated Net Income” means, for any period, the Net Income of the
Company and its Consolidated Subsidiaries determined on a consolidated basis,
excluding (i) extraordinary items and (ii) any equity interests of the Company
or any Subsidiary in the unremitted earnings of any Person that is not a
Subsidiary.

          “Consolidated Operating Profits” means, for any period, the Operating
Profits of the Company and its Consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Company in its consolidated financial statements as of such
date.

          “Consolidated Total Assets” means, at any time, the Total Assets of
the Company and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

7

--------------------------------------------------------------------------------



          “Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the US Dollar Equivalent of the principal amounts of such Lender’s
Revolving Loans and (ii) the LC Exposure of such Lender at such time.

          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, but only if such obligations are, in accordance with GAAP, recorded on
such Person’s financial books as long-term debt, (iv) all obligations of such
Person as lessee under capital leases, (v) all obligations of such Person to
reimburse any bank or other Person in respect of amounts payable under a
banker’s acceptance, (vi) all Redeemable Preferred Stock of such Person, (vii)
all obligations (absolute or contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) the net obligation of such Person with
respect to Hedge Agreements (and for purposes of this Agreement, the net amount
which such Person is obligated to pay under any such agreement upon termination
of such agreement shall be deemed to constitute the principal amount of such net
obligation) and (xi) all Securitization Debt and the gross proceeds from any
similar transaction, regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not otherwise be reflected as
a liability on a balance sheet of such Person in accordance with GAAP.

          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.

          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Revolving Loan or any participation interest in Letters of Credit
required to be made hereunder in accordance with the terms hereof, (ii) has
notified the Company, the Administrative Agent or the Issuing Banks in writing
that it does not intend to comply or is unable to comply with any of its funding
obligations under this Agreement or has made a public statement that it does not
intend or is unable to comply with its funding obligations under this Agreement
or generally under other agreements in which it commits to extend credit, (iii)
has failed, within three Business Days after receipt of a written request from
the Administrative Agent to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Revolving Loans or
participations in Letters of Credit, (iv) has failed to pay to the
Administrative Agent, any Issuing Bank or any other Lender when due an amount
owed by such Lender to the Administrative Agent, any Issuing Bank or any other
Lender pursuant to the terms of this Agreement, unless such amount is subject to
a good faith dispute or such failure has been cured, or (v) (a) has been or is
the Subsidiary of a Person that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or (b) has become the subject of a proceeding under any
other bankruptcy, insolvency or similar law now or hereafter in effect, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or is a Subsidiary of a
Person that has become subject of a proceeding under any bankruptcy, insolvency
or similar law now or hereafter in effect, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or a parent company thereof by a governmental authority or an
instrumentality thereof..

8

--------------------------------------------------------------------------------



          “Designated Foreign Currency” means Sterling, Yen, Euro and Swiss
Francs.

          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City or San Francisco,
California are authorized or required by law to close.

          “Domestic Material Subsidiary” means any Material Subsidiary that is a
Domestic Subsidiary.

          “Domestic Subsidiary” means a Subsidiary incorporated or organized
under the laws of the United States of America, any State or territory thereof
or the District of Columbia.

          “Downgraded Lender” means any Lender that has a non-credit enhanced
senior unsecured debt rating below investment grade from either Moody’s, S&P or
any other nationally recognized statistical rating organization recognized as
such by the Securities and Exchange Commission.

          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro that apply
generally in the European Union.

          “Environmental Authority” means any Governmental Authority that
exercises any form of jurisdiction or authority under any Environmental
Requirement.

          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Company or any Subsidiary required by any Environmental
Requirement.

          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental Requirement,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from or in any way associated with any
Environmental Requirement, Environmental Judgments and Orders, Environmental
Notices, Environmental Proceedings, or Environmental Releases.

9

--------------------------------------------------------------------------------



          “Environmental Notices” means notice from any Environmental Authority
or by any other Person, of alleged material noncompliance with or material
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

          “Environmental Proceedings” means any judicial or administrative
proceedings to which the Company or any Subsidiary is a party or to which their
respective Properties are subject, arising from or in any way associated with
any Environmental Requirement.

          “Environmental Releases” means releases as defined in CERCLA or under
any Environmental Requirement.

          “Environmental Requirement” means any legal requirement relating to
Hazardous Materials or health, safety or the environment, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees, judgments, injunctions and common law.

          “Equity Interests” means shares of Capital Stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a person.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

          “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

          “Eurocurrency”, when used in reference to any Revolving Loan or
Borrowing, refers to whether such Revolving Loan, or the Revolving Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in Section
6.01.

          “Excess Margin Stock” means that portion, if any, of the Margin Stock
owned by the Company and the Subsidiaries that exceeds 25% of the aggregate
value (as determined in accordance with Regulation U) of all assets subject to
any limitation on sale, pledge, or any other restriction hereunder, including
Section 5.08 and Section 5.11.

10

--------------------------------------------------------------------------------



          “Exchange Rate” means on any day, with respect to any Designated
Foreign Currency, the rate at which such Designated Foreign Currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on Bloomberg “BFIX” for such Designated Foreign Currency. In
the event that such rate does not appear on Bloomberg “BFIX”, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its exchange operations in respect of
such Designated Foreign Currency are then being conducted, at or about 11:00
a.m., Local Time, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Issuing Bank, any Lender or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under which such recipient is organized or in
which its principal office is located or in which its applicable lending office
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Lender (other than a purchaser of a participation
pursuant to Section 2.17(c) or an assignee pursuant to a request by the Company
under Section 2.18(b)), any withholding tax imposed by the United States of
America that is in effect and would apply to amounts payable to such Lender by
the Company or a Borrower which is a Domestic Subsidiary from an office within
such jurisdiction at the time such Lender becomes a party to this Agreement (or
designates a new lending office), and (d) any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.16(e), except, in
the case of clause (c) above, to the extent that (i) such Lender (or its
assignor, if any) shall have been entitled, at the time it became party to this
Agreement or designated such new lending office, to receive additional amounts
with respect to any withholding tax or (ii) such withholding tax shall have
resulted from the making of any payment to a location other than the office
designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.

          “Existing Credit Agreements” means (a) the Five-Year Credit Agreement
dated as of October 25, 2005 among the Company, the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, J.P. Morgan Europe Limited, as London Agent, J.P. Morgan Australia
Limited, as Australian Agent, and Barclays Bank PLC as Syndication Agent and (b)
the 364-Day Credit Agreement dated as of November 27, 2007 among the Company,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Barclays Bank PLC as Syndication Agent and Bank of America, N.A., Wachovia Bank,
N.A. and Wells Fargo Bank National Association as Co-Documentation Agents.

          “Existing LC Reimbursement Agreements” means (a) the Reimbursement and
Security Agreement, dated as of June 1, 1995 between the Company and Wachovia
Bank, National Association in respect of the direct-pay letter of credit issued
to secure payment of the Tax-Exempt Adjustable Mode Industrial Development
Revenue Bonds (The Valspar Corporation Project) Series 1995 in the aggregate
principal amount of $4,500,000 and (b) the Reimbursement and Security Agreement,
dated as of August 1, 1995 between the Company and Wachovia Bank, National
Association in respect of the direct-pay letter of credit issued to secure
payment of the Tax-Exempt Adjustable Mode Industrial Development Revenue Bonds
(The Valspar Corporation Project) Series 1995 in the aggregate principal amount
of $8,000,000, as each such agreement has been amended and restated as of the
date hereof and may be further amended, modified, supplemented, or restated from
time to time.

11

--------------------------------------------------------------------------------



          “Existing Letters of Credit” means those letters of credit set forth
on Schedule 2.05 and continued under this Agreement as Letters of Credit issued
pursuant to Section 2.05.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Fee Letter” means (i) the letter agreement from Wells Fargo and
Wachovia Capital Markets, LLC to the Company and (ii) the letter agreement from
Bank of America, N.A. and Banc of America Securities LLC to the Company, each
dated June 5, 2009, relating to certain fees payable by the Company in respect
of the transactions contemplated by this Agreement, as amended, modified,
restated or supplemented from time to time.

          “Fiscal Quarter” means any fiscal quarter of the Company.

          “Fiscal Year” means any fiscal year of the Company.

          “Foreign Lender” means, as to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “GAAP” means generally accepted accounting principles in the United
States of America.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(h).

12

--------------------------------------------------------------------------------



          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

          “Guarantee Agreement” means the Guarantee Agreement, substantially in
the form of Exhibit F, between the Subsidiary Guarantors and the Administrative
Agent for the benefit of the Lenders.

          “Hazardous Materials” includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. ss. 6901 et seq. and its implementing regulations and
amendments, or in any applicable state or local law or regulation, (b) any
“hazardous substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in
any applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.

          “Hedge Agreement” means any commodity price protection agreement
(excluding any agreement with a supplier, or affiliate of a supplier, of the
items or materials which are the subject of the agreement), interest or foreign
currency rate swap, cap, collar, option, hedge, forward rate or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, currency exchange rates or spot prices of commodities entered into in the
ordinary course of business and not for speculative purposes.

          “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with any Borrower or any
Subsidiary, or any former Lender or any Affiliate of any former Lender in its
capacity as a counterparty to any such Hedge Agreement entered into prior to the
date such Person or its Affiliate ceased to be a Lender.

          “Increasing Lender” has the meaning assigned to such term in Section
2.23(a).

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnity, Subrogation and Contribution Agreement” shall mean the
Indemnity, Subrogation and Contribution Agreement, substantially in the form of
Exhibit G, among the Company, the Subsidiary Guarantors and the Administrative
Agent.

13

--------------------------------------------------------------------------------



          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person (other
than a Subsidiary) or subject to any other credit enhancement.

          “Information Memorandum” means the Confidential Information Memorandum
dated June 2009 distributed to the Lenders, together with the appendices
thereto, as amended through the date hereof.

          “Interest Election Request” means a request by the relevant Borrower
to convert or continue a Borrowing in accordance with Section 2.07.

          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

          “Issuing Bank” means (i) Wells Fargo, in its capacity as the issuer of
Letters of Credit hereunder (other than Existing Letters of Credit), and its
successors in such capacity as provided in Section 2.05(i) and (ii) Wachovia
Bank, National Association, solely in respect of its issuance of the Existing
Letters of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliates with respect to
Letters of Credit issued by such Affiliates.

          “Judgment Currency” has the meaning assigned to such term in
Section 9.13(b).

          “LC Disbursement” means a payment made by any Issuing Bank in respect
of a Letter of Credit.

          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the applicable Borrower at such time. The LC Exposure of any Lender at any
time shall be such Lender’s Percentage of the aggregate LC Exposure at such
time.

14

--------------------------------------------------------------------------------



          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

          “Letter of Credit” means (i) any letter of credit issued pursuant to
this Agreement by Wells Fargo on behalf of Lenders holding Revolving Commitments
and (ii) the Existing Letters of Credit.

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, such Letter of Credit and any application therefor, the
Existing LC Reimbursement Agreements and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as set forth by any
service (including Bloomberg, Reuters and Thomson Financial) selected by
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates),
for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in the currency of such Borrowing are offered for such Interest Period
to major banks in the London interbank market by Wells Fargo at approximately
11:00 a.m., London time, on the date two Business Days prior to the beginning of
such Interest Period.

          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease (but not an operating lease) or other title retention agreement relating
to such asset.

          “Loan Documents” means this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement, the Fee Letter, each Letter
of Credit Document and each promissory note delivered pursuant to this
Agreement, as such documents may be amended, modified, supplemented, or restated
from time to time, but specifically excluding any Hedge Agreement to which any
Borrower and any Hedge Party are parties.

15

--------------------------------------------------------------------------------



          “Local Time” means (a) with respect to a Revolving Loan or Borrowing
denominated in US Dollars, San Francisco time, (b) with respect to a Revolving
Loan or Borrowing denominated in any Designated Foreign Currency, London time
and (c) with respect to an Existing Letter of Credit, Charlotte, North Carolina
time.

          “Margin Stock” means “margin stock” as defined in Regulation T, U or X
of the Board, as in effect from time to time, together with all official rulings
and interpretations issued thereunder.

          “Material Adverse Effect” means any event, act, condition or
occurrence that, alone or in conjunction with one or more other events, acts,
conditions or occurrences, has resulted or is reasonably likely to result in a
material adverse effect on (a) the financial condition, operations, business or
properties of the Company and the Consolidated Subsidiaries, taken as a whole,
(b) the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents or the ability of the Company to perform its obligations
under the Loan Documents to which it is a party or (c) the legality, validity or
enforceability of any Loan Document.

          “Material Subsidiary” means, on any date, any Subsidiary that either
(a) had, at the end of the most recently ended Fiscal Year, assets with a book
value greater than 10% of Consolidated Total Assets at the end of such Fiscal
Year (or, with respect to any Subsidiary that shall have been acquired by the
Company since the end of such Fiscal Year, that had, at the time of such
acquisition, assets with a book value greater than 10% of Consolidated Total
Assets at the end of such Fiscal Year), or (b) contributed more than 5% of
Consolidated Operating Profits for the most recently ended Fiscal Year (or, with
respect to any Subsidiary that shall have been acquired by the Company since the
end of such Fiscal Year, that would have contributed more than 5% of
Consolidated Operating Profits for the entire such Fiscal Year had it been a
Subsidiary for the entire such Fiscal Year, as determined on a pro forma basis
in accordance with GAAP); provided, that if at any time the aggregate Total
Assets of all Domestic Subsidiaries that are not Material Subsidiaries as of the
end of the most recently ended Fiscal Year exceeds 20% of Consolidated Total
Assets as of the end of such Fiscal Year, the Company (or, in the event the
Company has failed to do so within 30 days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

          “Maturity Date” means June 30, 2012.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

          “Net Income” means, as applied to any Person for any period, the
aggregate amount of net income of such Person, for such period, as determined in
accordance with GAAP.

16

--------------------------------------------------------------------------------



          “Obligations” means the due and punctual payment of (a) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Revolving Loans made to each Borrower, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise, (b) all
payments required to be made by any Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon and obligations to provide
cash collateral, (c) all payment and other obligations owing or payable at any
time by the Borrower or any Subsidiary to any Hedge Party under or in connection
with any Hedge Agreement permitted by this Agreement, and (d) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company or any other Borrower or
Subsidiary Guarantor under this Agreement or any other Loan Document.

          “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control, and any successor thereto.

          “Operating Profits” means, as applied to any Person for any period,
income from operations of such Person for such period, as determined in
accordance with GAAP.

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Percentages shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments.

          “Permitted Acquisition” means any Acquisition (a) which is of a Person
engaged in or assets used in the same or similar line or lines of business as
the Company or any Consolidated Subsidiaries, and (b) if the aggregate
consideration to be paid by the Company or any Subsidiary in connection with
such Acquisition exceeds US$100,000,000, as to which the Company has delivered
to the Lenders a certificate of the chief financial officer, treasurer or chief
accounting officer of the Company certifying (and, in the case of Sections 5.03,
5.04, 5.08 and 5.11(d), including calculations evidencing) pro-forma compliance
with the terms of this Agreement after giving effect to such Acquisition.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

17

--------------------------------------------------------------------------------



          “Prepaid Rebates” means any payment made to or credit allowed to a
customer or prospective customer of the Company or any Subsidiary, or to any
affiliate of such customer or prospective customer, in each case in the ordinary
course of the Company’s or such Subsidiary’s business and pursuant to a written
agreement or purchase order, which represents the prepayment of a rebate, price
discount or price reduction on products sold or to be sold by the Company or
such Subsidiary to one or more customers or prospective customers.

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Wells Fargo as its prime rate in effect at its principal
office in San Francisco; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

          “Properties” means all real property owned, leased or otherwise used
or occupied by the Company or any Subsidiary, wherever located.

          “Quotation Day” means, with respect to any Eurocurrency Borrowing and
any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

          “Redeemable Preferred Stock” of any Person means any Equity Interest
issued by such Person which is at any time prior to the Maturity Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

          “Register” has the meaning set forth in Section 9.04(c).

          “Regulations D, T, U and X” means Regulations D, T, U and X,
respectively, of the Board, and any successor regulations.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
representatives and advisors of such Person and such Person’s Affiliates.

          “Required Lenders” means, at any time, Lenders having Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Credit Exposures and unused Revolving Commitments at such time.

          “Reset Date” has the meaning assigned to such term in Section 1.05.

          “Restricted Payment” means (i) any dividend or other distribution on
any Equity Interest of the Company (except dividends payable solely in Equity
Interests) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of any Equity Interest of the Company (except Equity
Interests acquired upon the conversion thereof into other Equity Interests),
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Borrower or Subsidiary.

18

--------------------------------------------------------------------------------



          “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender set forth on Schedule 2.01 (or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment) to make Revolving Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate amount of the Revolving Commitments on
the date hereof is US$465,000,000.

          “Revolving Loan” means a loan made by a Lender pursuant to Section
2.01(a). Each Revolving Loan shall be (i) if denominated in a Designated Foreign
Currency, a Eurocurrency Loan or (ii) if denominated in US Dollars, a
Eurocurrency Loan or an ABR Loan.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “Securitization Debt” means the aggregate net outstanding paid,
directly or indirectly, by any funding source to a Subsidiary in respect of
accounts receivable or interests therein sold, conveyed, contributed or
transferred or pledged pursuant to the relevant securitization documents (it
being the intent of the parties that the amount of Securitization Debt at any
time approximate as closely as possible the principal amount of Debt that would
be outstanding under the definitive securitization documents as if the same were
structured as a secured lending agreement rather than an agreement providing for
the sale, conveyance, contribution to capital, transfer or pledge of the
receivables or interests therein.)

          “Security” has the meaning assigned to such term in Section 2(l) of
the Securities Act of 1933, as amended.

          “SPC” shall have the meaning assigned to such term in Section 9.04(h).

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

          “Sterling” or “£”means the lawful money of the United Kingdom.

19

--------------------------------------------------------------------------------



          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation or other entity of which equity securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the parent.

          “Subsidiary” means any subsidiary of the Company.

          “Subsidiary Guarantor” means (i) each Subsidiary listed on Schedule
1.01 and (ii) each Subsidiary that becomes a guarantor pursuant to Section 5.22.

          “Swiss Francs” means the lawful currency of Switzerland.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority including any interest, additions to tax or penalties applicable
thereto.

          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Company’s or any Subsidiary’s business and on a temporary basis.

          “Total Assets” of any Person means, at any time, the total assets of
such Person, as set forth or reflected or as should be set forth or reflected on
the most recent balance sheet of such Person, prepared in accordance with GAAP.

          “Transactions” means the execution, delivery and performance by the
Borrowers of the Loan Documents, the borrowing of Revolving Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

          “Type”, when used in reference to any Revolving Loan or Borrowing,
refers to whether the rate of interest on such Revolving Loan, or on the
Revolving Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the Alternate Base Rate.

          “US Dollars” or “US$” refers to lawful money of the United States of
America.

          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in any Designated Foreign Currency, the equivalent in US Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Designated Foreign Currency at the time
in effect under the provisions of such Section.

          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.

          “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.

          “Wholly Owned Subsidiary” means any Subsidiary all of the Equity
Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by the Company.

20

--------------------------------------------------------------------------------



          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

          “Yen” or “¥”means the lawful money of Japan.

          SECTION 1.02.          Classification of Revolving Loans and
Borrowings. For purposes of this Agreement, Revolving Loans may be classified
and referred to by Type (e.g., a “Eurocurrency Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing”).

          SECTION 1.03.         Terms Generally; Construction.

          (a)          The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

          (b)          All references herein to the Lenders or any of them shall
be deemed to include the Issuing Banks unless specifically provided otherwise or
unless the context otherwise requires.

          SECTION 1.04.         Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

21

--------------------------------------------------------------------------------



          SECTION 1.05.          Exchange Rates.

          (a)          Not later than 1:00 p.m., San Francisco time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date with respect to each Designated Foreign Currency and
(ii) give notice thereof to the Lenders and the Company. The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 9.13 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Designated Foreign Currencies.

          (b)          Not later than 5:00 p.m., San Francisco time, on each
Reset Date and each date on which Revolving Loans denominated in any Designated
Foreign Currency are made or are continued for a new Interest Period, the
Administrative Agent shall (i) determine the aggregate amount of the US Dollar
Equivalent of the principal amounts of the Revolving Loans denominated in
Designated Foreign Currencies then outstanding (after giving effect to any
Revolving Loans denominated in Designated Foreign Currencies made or repaid on
such date) and (ii) notify the Lenders and the Company of the results of such
determination.

          SECTION 1.06.          Redenomination of Certain Designated Foreign
Currencies.

          (a)          Each obligation of any party to this Agreement to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

          (b)          Without prejudice and in addition to any method of
conversion or rounding prescribed by any EMU Legislation and (i) without
limiting the liability of any Borrower for any amount due under this Agreement
and (ii) without increasing any Revolving Commitment of any Lender, all
references in this Agreement to minimum amounts (or integral multiples thereof)
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall,
immediately upon such adoption, be replaced by references to such minimum
amounts (or integral multiples thereof) as shall be specified herein with
respect to Borrowings denominated in Euro.

          (c)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

22

--------------------------------------------------------------------------------



ARTICLE II

The Credits

          SECTION 2.01.          Revolving Commitments.

          (a)          Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in US Dollars or one or more Designated Foreign
Currencies in amounts that will not result in (i) such Lender’s Credit Exposure
exceeding its Revolving Commitment and (ii) the sum of the aggregate Credit
Exposures exceeding the aggregate Revolving Commitments.

          (b)          Within the foregoing limits, and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Revolving Loans.

          SECTION 2.02.          Revolving Loans and Borrowings.

          (a)          Each Revolving Loan shall be made as part of a Borrowing
made by the Lenders ratably in accordance with their respective Revolving
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Revolving Loans as
required hereunder.

          (b)          Subject to Section 2.13, (i) each Borrowing denominated
in a Designated Foreign Currency shall be comprised entirely of Eurocurrency
Loans and (ii) each Borrowing denominated in US Dollars shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Eurocurrency Loan; provided that any exercise of such option
shall not affect the obligation of any Borrower to repay such Eurocurrency Loan
in accordance with the terms of this Agreement.

          (c)          At the commencement of each Interest Period for any
Borrowing, such Borrowing shall be in an aggregate amount that is at least equal
to the Borrowing Minimum and an integral multiple of the Borrowing Multiple;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Revolving Commitments, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings that are outstanding with different Interest Period
termination dates.

          (d)          Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

23

--------------------------------------------------------------------------------



          SECTION 2.03.         Requests for Borrowings. To request a Borrowing,
the applicable Borrower, or the Company on behalf of the applicable Borrower,
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing denominated in US Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Designated Foreign Currency, not later than 11:00 a.m., Local Time, four
Business Days before the date of the proposed Borrowing, or (c) in the case of
an ABR Borrowing, not later than 10:00 a.m., San Francisco time, the Business
Day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower, or by the Company on
behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

 

 

          (i)          the Borrower requesting such Borrowing (or on whose
behalf the Company is requesting such Borrowing);

 

 

 

          (ii)        the currency and aggregate principal amount of the
requested Borrowing;

 

 

 

          (iii)      the date of the requested Borrowing, which shall be a
Business Day;

 

 

 

          (iv)       whether the requested Borrowing is to be an ABR Borrowing
or a Eurocurrency Borrowing;

 

 

 

          (v)         in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

 

 

          (vi)       the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing denominated in US
Dollars, an ABR Borrowing and (ii) in the case of a Borrowing denominated in a
Designated Foreign Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
that will make a Revolving Loan as part of the requested Borrowing of the
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.

          SECTION 2.04.          [Reserved].

          SECTION 2.05.          Letters of Credit.

          (a)          General. Subject to the terms and conditions set forth
herein, the Company and any other Borrower that is a Domestic Subsidiary may
request the issuance (or the amendment, renewal or extension) of Letters of
Credit denominated in US Dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time from the Effective Date until the sooner of (i) the
Maturity Date and (ii) and the date of termination of the Revolving Commitments.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Document, the
terms and conditions of this Agreement shall control.

24

--------------------------------------------------------------------------------



          (b)          Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
relevant Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the relevant Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
relevant Issuing Bank, such Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. No Issuing Bank shall be under any obligation to issue,
amend, renew or extend any Letter of Credit if:

 

 

 

          (i)          after giving effect to such issuance, amendment, renewal
or extension (i) the LC Exposure shall exceed $50,000,000 or (ii) the aggregate
Credit Exposures shall exceed the aggregate Revolving Commitments;

 

 

 

          (ii)        any order, judgment or decree of any Governmental
Authority or arbitrator shall purport by its terms to enjoin or restrain the
issuance, amendment, renewal or extension of such Letter of Credit or any
requirement of law applicable to such Issuing Bank or any Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank or
any Lender is not otherwise compensated) not in effect on the Effective Date, or
any unreimbursed loss, cost or expense which was not applicable, in effect or
known to it as of the Effective Date; or

 

 

 

          (iii)      any Lender is at such time a Defaulting Lender or
Downgraded Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements pursuant to Section 2.22 to eliminate its risk with
respect to such Lender.

25

--------------------------------------------------------------------------------



          (c)          Expiration Date. Each Letter of Credit (other than the
Existing Letters of Credit) shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the Maturity Date, provided, however,
that a Letter of Credit (other than an Existing Letter of Credit) may provide by
its terms, and on terms acceptable to the applicable Issuing Bank, for renewal
for successive periods of one year or less (but not beyond the Maturity Date)
unless and until the applicable Issuing Bank shall have delivered prior written
notice of nonrenewal to the beneficiary of such Letter of Credit no later than
the time specified in such Letter of Credit (which the applicable Issuing Bank
shall do only if one or more of the applicable conditions under Section 4.02 is
not then satisfied). Notwithstanding the foregoing, any Existing Letter of
Credit may provide by its terms, and on terms acceptable to applicable Issuing
Bank, for renewal for successive periods of thirteen months or less unless and
until the applicable Issuing Bank shall have delivered a notice of nonrenewal to
the beneficiary of such Existing Letter of Credit no later than the time
specified in such Existing Letter of Credit (or applicable Letter of Credit
Document); provided that the applicable Issuing Bank may deliver such notice of
nonrenewal in its sole discretion and no course of dealing or other circumstance
shall require such Issuing Bank to extend or renew any Existing Letter of
Credit.

          (d)          Participations. By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of any Issuing Bank or the Lenders, each Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in the Letter of Credit issued by such Issuing
Bank equal to such Lender’s Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the relevant Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
relevant Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

26

--------------------------------------------------------------------------------



          (e)          Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the applicable Issuing Bank an
amount equal to such LC Disbursement not later than 2:00 p.m., San Francisco
time (or 2:00 p.m., Charlotte, North Carolina time, in the case of any Existing
Letter of Credit), on the date that such LC Disbursement is made, if such
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
San Francisco time (or 10:00 a.m., Charlotte, North Carolina time, in the case
of any Existing Letter of Credit), on such date, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
2:00 p.m., San Francisco time (or 2:00 p.m., Charlotte, North Carolina time, in
the case of any Existing Letter of Credit), on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
San Francisco time (or 10:00 a.m., Charlotte, North Carolina time, in the case
of any Existing Letter of Credit), on the day of receipt, or (ii) the Business
Day immediately following the day that such Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the relevant Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the relevant Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Percentage of the
payment then due from such Borrower, in the same manner as provided in Section
2.06 with respect to Revolving Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Lenders and the
Issuing Banks as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Revolving Loan and shall not relieve the relevant Borrower of its obligation
to reimburse such LC Disbursement.

          (f)          Obligations Absolute. A Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any other Loan Document, or any term or
provision herein or therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, such Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders or any Issuing Bank, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to a Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by such Borrower that are caused by such
Issuing Bank’s failure to exercise the agreed standard of care (as set forth
below) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised the agreed
standard of care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

27

--------------------------------------------------------------------------------



          (g)          Disbursement Procedures. The relevant Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the relevant Issuing Bank and the Lenders with respect
to any such LC Disbursement.

          (h)          Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Loans;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

          (i)          Replacement of any Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Borrowers, the
Administrative Agent (whose consent shall not be unreasonably withheld), the
replaced Issuing Bank (so long as it is not a Defaulting Lender or a Downgraded
Lender) and the successor Issuing Bank. The Administrative Agent shall notify
the Lenders of any such replacement of any Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank in its capacity as such.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

28

--------------------------------------------------------------------------------



          (j)          Cash Collateralization. If (i) any Event of Default shall
occur and be continuing, on the Business Day that the Company receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph or (ii) the Maturity Date shall have
occurred and Letters of Credit remain outstanding, each Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Lenders (the “Cash
Collateral Account”), an amount in cash equal to the LC Exposure for the account
of such Borrower as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand presentment, protest or other notice of any kind, all of
which are expressly waived by the Borrowers, upon the occurrence of any
Bankruptcy Event. Each Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, a Lien upon and security
interest in such Cash Collateral Account and all amounts held therein from time
to time as security for LC Exposures for the account of such Borrower, and for
application to such Borrower’s reimbursement obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers, as applicable, for the LC Exposure
at such time or, if the maturity of the Revolving Loans has been accelerated
(but subject to the consent of Lenders with LC Exposures representing greater
than 50% of the total LC Exposure), be applied to satisfy other obligations of
the Borrowers under this Agreement. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Events of Default have
been cured or waived. Borrower agrees to take all reasonable actions necessary
on the Borrower’s part to preserve the tax-exempt status of any tax-exempt bonds
secured by any Letter of Credit, including but not limited to making yield
reduction payments on any investment earnings on amounts in the Cash Collateral
Account (but only as to such portion of the Cash Collateral Account equal to the
principal amount of any outstanding tax-exempt bonds).

          (k)          Existing Letters of Credit. The Borrowers and the Lenders
agree that, as of the Effective Date, each Existing Letter of Credit issued for
the account of any such Borrower and set forth on Schedule 2.05 on the Effective
Date will be deemed issued for the account of such Borrower under this Agreement
as a Letter of Credit.

          SECTION 2.06.          Funding of Borrowings.

          (a)          Each Lender shall make each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Revolving Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained by the Administrative Agent, and
designated by such Borrower in the applicable Borrowing Request.

29

--------------------------------------------------------------------------------



          (b)          Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or in the case
of an ABR Loan, prior to 12:00 noon, San Francisco time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (x) the Federal Funds Effective Rate (in the
case of a Borrowing in US Dollars), or (y) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing in a Designated Foreign Currency), but not in excess of the interest
rate that would have applied to that Borrowing under the terms of this
Agreement. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan included in such
Borrowing.

          SECTION 2.07.          Interest Elections.

          (a)          Each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert any Borrowing to
a Borrowing of a different Type and, in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section, provided
that no Eurocurrency Loan denominated in a Designated Foreign Currency may be
converted into an ABR Loan. A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Borrowing, and the Revolving Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding the foregoing, no
Borrowing may be converted to a Borrowing denominated in a different currency.

          (b)          To make an election pursuant to this Section, a Borrower
(or, in the case of a Borrowing Subsidiary, the Company on its behalf) shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and currency resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or by the Company on its behalf.

          (c)          Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

 

 

              (i)          the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

30

--------------------------------------------------------------------------------



 

 

 

              (ii)          the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day;

 

 

 

              (iii)         whether the resulting Borrowing is to be an ABR
Borrowing or an Eurocurrency Borrowing; and

 

 

 

              (iv)         if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

          (d)          Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

          (e)          If the relevant Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing or
irrevocable notice of its intent to prepay such Borrowing as of the end of the
applicable Interest Period thereto, prior to 11:00 a.m., Local Time, three
Business Days prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be deemed to be and shall be continued as a
Eurocurrency Borrowing, with an Interest Period of one month’s duration (unless
such Borrowing is denominated in any Designated Foreign Currency, in which case
such Borrowing shall become due and payable on the last day of such Interest
Period). Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in US Dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

          SECTION 2.08.          Termination and Reduction of Revolving
Commitments.

          (a)          Unless previously terminated, the Revolving Commitments
shall terminate on the Maturity Date.

          (b)          Upon at least three Business Days’ prior irrevocable
written notice to the Administrative Agent, the Company may at any time
terminate, or from time to time reduce, the Revolving Commitments; provided that
(i) each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of US$1,000,000 and in a minimum amount of US$5,000,000 and
(ii) the Company shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of Revolving Loans in
accordance with this Agreement, the aggregate Credit Exposures would exceed the
aggregate Revolving Commitments.

31

--------------------------------------------------------------------------------



          (c)          The Company shall notify the Administrative Agent in
writing of any election to terminate or reduce the Revolving Commitments under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice pursuant to
this Section 2.08, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

          SECTION 2.09.          Repayment of Revolving Loans; Evidence of Debt.

          (a)          Each Borrower hereby unconditionally promises, as to the
Revolving Loans made to it, to pay to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each such Revolving Loan on
the Maturity Date.

          (b)          Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Revolving Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

          (c)          The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Revolving Loan made hereunder, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

          (d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Revolving Loans in accordance with the terms of this Agreement.

          (e)          Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, each Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Revolving Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

32

--------------------------------------------------------------------------------



          SECTION 2.10.          Prepayment of Revolving Loans.

          (a)          Any Borrower shall have the right at any time and from
time to time to prepay any Borrowing of such Borrower in whole or in part,
subject to (i) prior notice in accordance with paragraph (c) of this Section and
(ii) in the case of a Eurocurrency Loan, reimbursement of any breakage costs if
prepayment occurs other than at the end of an Interest Period.

          (b)          In the event and on each occasion that the aggregate
Credit Exposures exceed the aggregate Revolving Commitments, the Borrowers shall
promptly prepay Borrowings in an aggregate amount sufficient to eliminate such
excess, provided that, to the extent such excess amount is greater than the
aggregate principal amount of Revolving Loans outstanding immediately prior to
the application of such prepayment, the amount so prepaid shall be retained by
the Administrative Agent and held in the Cash Collateral Account as cover for
the LC Exposures, as more particularly described in Section 2.05(j), and
thereupon such cash shall be deemed to reduce the LC Exposures by an equivalent
amount.

          (c)          The Company shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder not later than
11:00 a.m., Local Time, (i) in the case of the prepayment of any Borrowing
denominated in US Dollars, one Business Day, or (ii) in the case of the
prepayment of any Borrowing denominated in any Designated Foreign Currency,
three Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

          SECTION 2.11.          Fees.

          (a)          Subject to Section 2.22, the Company agrees to pay to the
Administrative Agent, in US Dollars, for the account of the office (or
Affiliate) of each Lender from which such Lender would make Revolving Loans to
the Company in US Dollars hereunder (which office or Affiliate shall be
specified by each Lender in a notice delivered to the Administrative Agent prior
to the initial payment to such Lender under this paragraph), a facility fee,
which shall accrue at the Applicable Rate on the daily aggregate amount of the
Revolving Commitments of such Lender (whether used or unused) during the period
from and including the Effective Date to but excluding the date on which the
last of such Revolving Commitments terminates; provided that, if such Lender
continues to have any Credit Exposure after its Revolving Commitment terminate,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposures from and including the date on which the last of its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year
(commencing on the first such date to occur after the date hereof), on the date
on which the Revolving Commitments terminate and on the Maturity Date; provided
that any facility fees accruing after the Maturity Date shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

33

--------------------------------------------------------------------------------



          (b)          Subject to Section 2.22, the Company agrees to pay (i) to
the Administrative Agent (or the Issuing Bank with respect to the Existing
Letters of Credit) for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used from time to time to determine the interest rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date hereof to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Company and such Issuing Bank
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure
attributable to Letters of Credit issued by such Issuing Bank, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the date hereof; provided that all such fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day); and provided
further that, notwithstanding the foregoing, with respect to the Existing
Letters of Credit, participation fees and fronting fees shall payable in advance
on the first day of January, April, July, and October of each year.

          (c)          The Company agrees to pay to the Administrative Agent and
the Arrangers the fees described in the Fee Letter, on the terms, in the amount
and at the times set forth therein.

          (d)          All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of facility fees, utilization fees, and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

          SECTION 2.12.          Interest.

          (a)          The Revolving Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

34

--------------------------------------------------------------------------------



          (b)          The Revolving Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

          (c)          Notwithstanding the foregoing, if any principal of or
interest on any Revolving Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Revolving Loan, 2% per annum plus the rate otherwise applicable
to such Revolving Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

          (d)          Accrued interest on each Revolving Loan shall be payable
in arrears on each Interest Payment Date for such Revolving Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any
Revolving Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Revolving Loan shall be
payable on the effective date of such conversion.

          (e)          All interest hereunder shall be computed on the basis of
a year of 360 days, except that (i) interest on Borrowings denominated in
Sterling and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

          SECTION 2.13.          Alternate Rate of Interest; Illegality.

          (a)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing denominated in any currency:

 

 

 

              (i)          the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

 

 

              (ii)         the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Revolving Loans (or its Revolving Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued (A) if such
currency is the US Dollar, shall be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto and (B) if such currency is a
Designated Foreign Currency, shall be repaid on the last day of the Interest
Period applicable thereto and (ii) any Borrowing Request for a Eurocurrency
Borrowing denominated in such currency (A) if such currency is the US Dollar,
shall be deemed a request for an ABR Borrowing and (B) if such currency is a
Designated Foreign Currency, shall be ineffective.

35

--------------------------------------------------------------------------------



          (b)          Notwithstanding any other provision in this Agreement,
if, at any time and from time to time, any Lender shall have determined in good
faith that any applicable law, rule or regulation or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance with any guideline or
request from any such Governmental Authority (whether or not having the force of
law), shall make it unlawful for such Lender (or any of its lending offices) to
honor it obligations hereunder to make or maintain Revolving Loans in any
jurisdiction (such jurisdiction, an “Affected Jurisdiction”), such Lender will
forthwith so notify the Administrative Agent and the Company. Upon such notice,
(i) each of such Lender’s then outstanding Revolving Loans to any Borrower in
such Affected Jurisdiction shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such
Revolving Loan may not lawfully be maintained until such expiration date, upon
such notice) be repaid and (ii) the obligations of the affected Lender or
Lenders to make or maintain Revolving Loans into the Affected Jurisdiction and
the rights of any Borrower to request or continue any Revolving Loans of the
affected Lender or Lenders in such Affected Jurisdiction shall be suspended,
until such Lender shall have determined that the circumstances giving rise to
such suspension no longer exist and shall have so notified the Administrative
Agent, and the Administrative Agent shall have so notified the Company.

          SECTION 2.14.          Increased Costs.

          (a)          If any Change in Law shall:

 

 

 

              (i)          impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

 

 

              (ii)          impose on any Lender or any Issuing Bank or the
London interbank markets any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

36

--------------------------------------------------------------------------------



          (b)          If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Revolving Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Company will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

          (c)          A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error. The Company shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

          (d)          Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate any
Lender or any Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

          SECTION 2.15.          Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.18, then, in any such event, each Borrower, as to any of the foregoing
events pertaining to such Borrower, shall compensate each Lender including, in
each of the foregoing cases, any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such loans or from fees payable to terminate the deposits from which
such funds were obtained. Such Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by any Borrower to Lenders under this
Section 2.15, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the LIBO Rate used in determining the Adjusted LIBO Rate for such
loan by a matching deposit or other borrowing in the London interbank offered
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded.

37

--------------------------------------------------------------------------------



          SECTION 2.16.          Taxes.

          (a)          Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Issuing Bank or the applicable Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

          (b)          In addition, the Borrowers shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

          (c)          Each Borrower shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or by an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

          (d)          As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e)          Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Company as will permit such payments to be
made without withholding or at a reduced rate; provided, that no Lender shall be
required to deliver any such documentation with respect to an exemption from or
reduction of withholding taxes imposed under the law of a jurisdiction other
than the United States of America unless the Company shall notify it of the
availability of such exemption or reduction and shall request the delivery of
such documentation.

38

--------------------------------------------------------------------------------



          SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing
of Set-offs; Recovery of Payments; Apportionment of Payments.

          (a)          Each Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15, 2.16, 2.20 or 2.21 or otherwise) prior to 2:00 p.m., Local
Time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to such account as it
shall from time to time specify at its offices specified in Section 9.01, or, in
any such case, at such other address as the Administrative Agent shall from time
to time specify in a notice delivered to the Company; provided that payments to
be made directly to any Issuing Bank, the Administrative Agent, the Arrangers or
any Lender as expressly provided herein and payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as set forth in the
definition of “Interest Period”, if any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Revolving Loan (or of any
breakage indemnity in respect of any Revolving Loan) shall be made in the
currency of such Revolving Loan; all other payments hereunder and under each
other Loan Document shall be made in US Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment. Any amount payable by the
Administrative Agent to one or more Lenders in the national currency of a member
state of the European Union that has adopted the Euro as its lawful currency
shall be paid in Euro.

          (b)          If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal of the Revolving Loans and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

39

--------------------------------------------------------------------------------



          (c)          If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

          (d)          Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the relevant Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the relevant Issuing Bank, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or such Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at (i) the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of a Borrowing in US Dollars) and (ii) the rate reasonably determined
by the Administrative Agent to be the cost to it of funding such amount (in the
case of a Borrowing in a Designated Foreign Currency).

          (e)          If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

40

--------------------------------------------------------------------------------



          (f)          Each Borrower agrees that to the extent such Borrower
makes a payment or payments to or for the account of the Administrative Agent,
any Lender or any Issuing Bank, which payment or payments or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.

          (g)          If any amounts distributed by the Administrative Agent to
any Lender are subsequently returned or repaid by the Administrative Agent to
any Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable requirements of law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount. If any such amounts are recovered by the Administrative Agent
from any Borrower, its representative or successor in interest or such other
Person, the Administrative Agent will redistribute such amounts to the Lenders
on the same basis as such amounts were originally distributed.

          (h)          Notwithstanding any other provision of this Agreement or
any other Loan Document to the contrary, all amounts collected or received by
the Administrative Agent or any Lender after acceleration of the Loans pursuant
to Section 9.2 or in respect of any sale of, collection from or other
realization upon all or any part of any collateral, pursuant to the exercise by
the Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

 

 

 

              (i)          first, to the payment of all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Loan Documents and any
protective advances made by the Administrative Agent with respect to any
collateral;

 

 

 

              (ii)         second, to the payment of any fees owed to the
Administrative Agent hereunder or under any other Loan Document;

 

 

 

              (iii)        third, to the payment of all reasonable and
documented out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees irrespective of whether such fees
are allowed as a claim after the occurrence of a Bankruptcy Event) of each of
the Lenders in connection with enforcing its rights under the Loan Documents or
otherwise with respect to the Obligations owing to such Lender;

 

 

 

              (iv)        fourth, to the payment of all of the Obligations
consisting of accrued fees and interest (including, without limitation, fees
incurred and interest accruing at the then applicable rate after the occurrence
of a Bankruptcy Event irrespective of whether a claim for such fees incurred and
interest accruing is allowed in such proceeding), and including with respect to
any Hedge Agreement between any Borrower and any Hedge Party (to the extent such
Hedge Agreement is permitted hereunder), any fees, premiums and scheduled
periodic payments due under such Hedge Agreement prior to any termination
thereof and any interest accrued thereon;

41

--------------------------------------------------------------------------------



 

 

 

              (v)          fifth, to the payment of the outstanding principal
amount of the Obligations (including the payment of any outstanding LC
Disbursements and the obligation to cash collateralize LC Exposure), and
including with respect to any Hedge Agreement between any Borrower and any Hedge
Party (to the extent such Hedge Agreement is permitted hereunder), any breakage,
termination or other payments due under such Hedge Agreement (other than
payments described in clause (iv) above) and any interest accrued thereon;

 

 

 

              (vi)         sixth, to the payment of all other Obligations and
other obligations that shall have become due and payable under the Loan
Documents or otherwise and not repaid; and

 

 

 

              (vii)        seventh, to the payment of the surplus (if any) to
whomever may be lawfully entitled to receive such surplus.

          In carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 2.05(j). For purposes of applying amounts in
accordance with this Section, the Administrative Agent shall be entitled to rely
upon any Hedge Party that has entered into a Hedge Agreement with any Borrower
for a determination (which such Hedge Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Hedge Party under any such Hedge Agreement. Unless it
has actual knowledge (including by way of written notice from any such Hedge
Party) to the contrary, the Administrative Agent, in acting hereunder, shall be
entitled to assume that no Hedge Agreements or Obligations in respect thereof
are in existence between any Hedge Party and any Borrower.

          SECTION 2.18.          Mitigation Obligations; Replacement of Lenders.

          (a)          If any Lender requests compensation under Section 2.14,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

42

--------------------------------------------------------------------------------



          (b)          If (i) any Lender requests compensation under
Section 2.14, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender is a Defaulting Lender or a Downgraded Lender or
(iv) any Lender has not consented to a consent, waiver or amendment to any Loan
Document requested by the Company or the Administrative Agent and that requires
the approval of the Required Lenders under Section 9.02(b) which is otherwise
approved by the Required Lenders, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

          SECTION 2.19.          Borrowing Subsidiaries. On or after the
Effective Date, the Company may designate any Subsidiary of the Company as a
Borrowing Subsidiary by delivery to the Administrative Agent and the Lenders of
a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
and upon the date five Business Days following such delivery of the executed
Borrowing Subsidiary Agreement to the Administrative Agent and the Lenders, such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement; provided that during such five Business Day
period, such Subsidiary may request a Borrowing pursuant to Section 2.03 if (x)
the date of the proposed Borrowing is outside of such five Business Day period
and (y) in the case of a proposed Eurocurrency Borrowing, such Subsidiary has
provided the Administrative Agent, for the benefit of the Lenders, an executed
LIBO Rate indemnity letter in form and substance reasonably acceptable to the
Administrative Agent. Upon the execution by the Company and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to any
Borrowing Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Revolving Loan to
such Borrowing Subsidiary shall be outstanding hereunder. Promptly following
receipt of any Borrowing Subsidiary Agreement or Borrowing Subsidiary
Termination, the Administrative Agent shall send a copy thereof to each Lender.

43

--------------------------------------------------------------------------------



          SECTION 2.20.          Additional Reserve Costs.

          (a)          If and so long as any Lender is required to make special
deposits with the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans in any
Designated Foreign Currency, such Lender may require the relevant Borrower to
pay, contemporaneously with each payment of interest on each of such loans,
additional interest on such loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.

          (b)          If and so long as any Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
reflected in the Statutory Reserve Rate or the Mandatory Costs Rate) in respect
of any of such Lender’s Eurocurrency Loans in any Designated Foreign Currency,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Lender’s Eurocurrency Loans subject to
such requirements, additional interest on such loan at a rate per annum
specified by such Lender to be the cost to such Lender of complying with such
requirements in relation to such loan.

          (c)          Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, which determination shall
be conclusive absent manifest error, and notified to the relevant Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the relevant Revolving Loan, and such
additional interest so notified to the relevant Borrower by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Revolving Loan.

          SECTION 2.21.          Foreign Subsidiary Costs.

          (a)          If the cost to any Lender of making or maintaining any
Revolving Loan to any Borrowing Subsidiary that is not named on the signature
pages to this Agreement is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, or conducts business in, a
jurisdiction outside the United States of America, such Borrowing Subsidiary
shall indemnify such Lender for such increased cost or reduction within 15 days
after demand by such Lender (with a copy to the Administrative Agent). A
certificate of such Lender claiming compensation under this paragraph and
setting forth the additional amount or amounts to be paid to it hereunder (and
the basis for the calculation of such amount or amounts) shall be conclusive in
the absence of manifest error.

          (b)          Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to additional interest or payments pursuant to paragraph (a) above,
but in any event within 45 days after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within 45
days after it obtains actual knowledge of such an event, such Lender shall, with
respect to compensation payable pursuant to this Section 2.21 in respect of any
costs resulting from such event, only be entitled to payment under this
Section 2.21 for costs incurred from and after the date 45 days prior to the
date that such Lender does give such notice and (ii) each Lender will designate
a different applicable lending office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.

44

--------------------------------------------------------------------------------



          SECTION 2.22.          Defaulting Lenders, Downgraded Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender or a Downgraded Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender or a
Downgraded Lender:

          (a)          facility fees shall cease to accrue on the unused portion
of the Revolving Commitment of any Defaulting Lender pursuant to Section
2.11(a);

          (b)          the Revolving Commitment and the Credit Exposure of any
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

          (c)          so long as any Lender is a Defaulting Lender or a
Downgraded Lender, no Issuing Bank shall be required to issue, extend, create,
incur, amend or increase any Letter of Credit unless such Issuing Bank has
entered into satisfactory arrangements with the Company or such Lender to
eliminate such Issuing Bank’s risk with respect to such Lender; and

          (d)          any amount payable to any Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.18(d) but excluding Section 2.19(b)) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the payment of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by any Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit, (iv)
fourth, to the funding of any Revolving Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Revolving Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or any Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and (viii)
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

45

--------------------------------------------------------------------------------



          SECTION 2.23.          Increase in Revolving Commitments.

          (a)          From time to time on and after the Effective Date and
prior to the date of termination of the Revolving Commitments, the Company may,
upon at least 30 days notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Lenders), propose to increase the aggregate
amount of the Revolving Commitments by an amount which (i) is not less than
$15,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, with respect to any such request and (ii) when aggregated with all
prior and concurrent increases in the Revolving Commitments pursuant to this
Section 2.23, is not in excess of $185,000,000, provided that at no time shall
the aggregate Revolving Commitments exceed $650,000,000. The Company may
increase the aggregate amount of the Revolving Commitments by (x) having another
lender or lenders (each, an “Additional Lender”) become party to this Agreement,
(y) agreeing with any Lender (with the consent of such Lender in its sole
discretion) to increase its Revolving Commitment hereunder (each, an “Increasing
Lender”) or (z) a combination of the procedures described in clauses (x) and (y)
of this sentence; provided that no Lender shall be obligated to increase its
Revolving Commitment without its consent.

          (b)          Any increase in the Revolving Commitments pursuant to
this Section 2.23 shall be subject to satisfaction of the following conditions:

 

 

 

              (i)          Each of the representations and warranties contained
in Article III and in the other Loan Documents shall be true and correct in all
material respects, in each case on and as of such date of increase with the same
effect as if made on and as of such date, both immediately before and after
giving effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and

 

 

 

              (ii)         At the time of such increase, no Default shall have
occurred and be continuing or would result from such increase.

          (c)          Upon the effective date of any increase in the amount of
the Revolving Commitments pursuant to this Section 2.23 (each, an “Additional
Commitment”):

 

 

 

              (i)          Each Additional Lender or Increasing Lender shall
enter into a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which such Additional Lender and/or
Increasing Lender shall, as of the effective date, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Revolving Commitment shall be increased in the agreed amount
on such date) and such Additional Lender shall thereupon become (or, if an
Increasing Lender, continue to be) a “Lender” for all purposes hereof; and

46

--------------------------------------------------------------------------------



 

 

 

              (ii)          Each of the existing Lenders shall assign to each
Person providing an Additional Commitment, and each such Person shall purchase
from each of the existing Lenders, Revolving Loans (together with accrued but
unpaid interest thereon), in an amount as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders and the Person making the Additional
Commitments ratably in accordance with their Applicable Percentage after giving
effect to such Additional Commitments.

          (d)          If any such Additional Lender is a Foreign Lender, such
Additional Lender shall deliver the forms required by Section 2.16(e).

          (e)          This Section 2.23 shall supersede any provisions in
Section 9.02 to the contrary. Notwithstanding any other provision of any Loan
Document, the Loan Documents may be amended by Administrative Agent and the
Borrowers, if necessary, to provide for terms applicable to each Additional
Commitment.

ARTICLE III

Representations and Warranties

          The Company represents and warrants to the Lenders that:

          SECTION 3.01.          Corporate Existence and Power. The Company, the
Borrowing Subsidiaries and the Subsidiary Guarantors are each corporations duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their incorporation, are duly qualified to transact business in
every jurisdiction where, by the nature of its business, the failure to be so
qualified could have or cause a Material Adverse Effect, and have all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on their business as now conducted.

          SECTION 3.02.          Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrowers of this
Agreement and the other Loan Documents, and the execution by the Subsidiary
Guarantors of the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement (i) are within the Borrowers’ and the Subsidiary
Guarantors’ respective corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) require no action by or in respect of or
filing with any governmental body, agency or official, (iv) do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation or by-laws of the Company or any Subsidiary
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

          SECTION 3.03.          Binding Effect. This Agreement has been duly
executed and delivered and constitutes a valid and binding agreement of the
Borrowers enforceable in accordance with its terms, and the other Loan
Documents, when executed and delivered in accordance with this Agreement, will
constitute valid and binding obligations of the Borrowers and the Subsidiary
Guarantors party thereto, enforceable in accordance with their respective terms,
provided that the enforceability hereof and thereof is subject in each case to
general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally.

47

--------------------------------------------------------------------------------



          SECTION 3.04.          Financial Information.

          (a)          The audited balance sheet of the Company and the
Consolidated Subsidiaries as of October 31, 2008, and the related statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
reported on by Ernst & Young LLP, and the unaudited balance sheets of the
Company and the Consolidated Subsidiaries as of January 30, 2009 and May 1, 2009
and the related statements of income, shareholders’ equity and cash flows for
the Fiscal Quarters and portions of the Fiscal Year then ended, copies of all of
which have been delivered to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Company and the
Consolidated Subsidiaries as of such dates and their results of operations and
cash flows for such periods.

          (b)          Since October 31, 2008, there has been no Material
Adverse Effect.

          (c)          Neither (i) the board of directors of the Company or a
committee thereof has concluded that any financial statement previously
furnished to the Administrative Agent should no longer be relied upon because of
an error, nor (ii) has the Company been advised by its auditors that a
previously issued audit report or interim review cannot be relied on.

          SECTION 3.05.          No Litigation. There is no action, suit or
proceeding pending, or to the knowledge of the Company threatened, against or
affecting the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official which could have a Material Adverse
Effect or which in any manner draws into question the validity of or could
impair the ability of any Borrower or Subsidiary Guarantor to perform its
obligations under this Agreement or any of the other Loan Documents.

          SECTION 3.06.          Compliance with ERISA.

          (a)          The Company and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and have not
incurred any liability to the PBGC or a Plan under Title IV of ERISA.

          (b)          Neither the Company nor any member of the Controlled
Group has incurred any Withdrawal Liability with respect to any Multiemployer
Plan under Title IV of ERISA, and no such liability is expected to be incurred.

          SECTION 3.07.          Compliance with Laws; Payment of Taxes. The
Company and the Subsidiaries are in compliance in all material respects with all
applicable laws, regulations and similar requirements of Governmental
Authorities, except for the matters disclosed in Schedule 3.14, except where the
failure to comply would not have or cause a Material Adverse Effect. There have
been filed on behalf of the Company and its Subsidiaries all Federal, state and
local income, excise, property and other tax returns which are required to be
filed by them and all taxes due pursuant to such returns or pursuant to any
assessment received by or on behalf of the Company or any Subsidiary have been
paid or are being contested in good faith by appropriate proceedings. The
charges, accruals and reserves on the books of the Company and the Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Company, adequate. United States income tax returns of the Company and the
Subsidiaries have been examined and closed through the Fiscal Year ended October
28, 2005.

48

--------------------------------------------------------------------------------



          SECTION 3.08.          Subsidiaries. Each of the Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to qualify or have any such license,
authorization, consent or approval would not have or cause a Material Adverse
Effect. The Company has no Subsidiaries except for those Subsidiaries listed on
Schedule 3.08, or as described in a Compliance Certificate furnished pursuant to
Section 5.01(c), in each case which accurately sets forth each such Subsidiary’s
complete name and jurisdiction of incorporation. Each Domestic Material
Subsidiary on the date hereof is separately identified as such in Schedule 3.08
hereto.

          SECTION 3.09.          Investment Company Act. Neither the Company nor
any of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

          SECTION 3.10.          [Reserved].

          SECTION 3.11.          Ownership of Property; Liens. Each of the
Company and its Consolidated Subsidiaries has title to its properties sufficient
for the conduct of its business, and none of such property is subject to any
Lien except as permitted in Section 5.08.

          SECTION 3.12.          No Default. Neither the Company nor any of the
Consolidated Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound which could have or cause a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

          SECTION 3.13.          Full Disclosure. All information heretofore
furnished by the Company or any Subsidiary to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby (including without limitation the information set forth in
the Information Memorandum) is, and all such information hereafter furnished by
the Company or any Subsidiary to the Administrative Agent or any Lender will be,
true, accurate and complete in every material respect or based on reasonable
estimates on the date as of which such information is stated or certified.

          SECTION 3.14.          Environmental Matters.

          (a)          Except for the matters disclosed in Schedule 3.14,
neither the Company nor any Subsidiary is subject to, or knows any basis for,
any Environmental Liability which could have or cause a Material Adverse Effect
and neither the Company nor any Subsidiary has been designated as a potentially
responsible party under CERCLA or under any state statute similar to CERCLA. To
the best knowledge of the Company, except for the matters disclosed in Schedule
3.14, none of the Properties has been identified on any current or proposed (i)
National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any
list arising from a state statute similar to CERCLA.

49

--------------------------------------------------------------------------------



          (b)          Except for the matters disclosed in Schedule 3.14, no
Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Company, at or from any adjacent site or facility, except for
Hazardous Materials used or otherwise handled, to the best knowledge of the
Company, in the ordinary course of business in compliance with all applicable
Environmental Requirements, except where the failure to comply would not have or
cause a Material Adverse Effect.

          (c)          Except for the matters disclosed in Schedule 3.14, the
Company, and each of its Affiliates, has procured all Environmental
Authorizations necessary for the conduct of its business, and, to the best
knowledge of the Company, is in compliance with all Environmental Requirements,
Environmental Authorizations and Environmental Judgments and Orders in
connection with the operation of the Properties and the Company’s, and its
Affiliate’s, businesses, except where the failure to comply could not have or
cause a Material Adverse Effect.

          SECTION 3.15.          Equity Interests. All Equity Interests,
debentures, bonds, notes and all other securities of the Company and its
Subsidiaries presently issued and outstanding are validly and properly issued.
All outstanding securities (whether debt or equity) of the Company and its
Subsidiaries were registered under the federal and any applicable state
securities laws or were issued in transactions which were exempt from
registration under such laws; provided, that as to any Subsidiary acquired but
not created by the Company, the foregoing representation is made to the best of
the Company’s knowledge. The issued Equity Interests of the Company’s Wholly
Owned Subsidiaries are owned by the Company free and clear of any Lien or
adverse claim. At least a majority of the issued Equity Interests of each of the
other Subsidiaries (other than Wholly Owned Subsidiaries) is owned by the
Company, and all such Equity Interests owned by the Company are free and clear
of any Lien or adverse claim.

          SECTION 3.16.          Margin Stock. Neither the Company nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Revolving Loan will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or be used for any purpose which violates, or which is
inconsistent with, the provisions of Regulations T, U or X.

          SECTION 3.17.          Insolvency. After giving effect to the
execution and delivery of the Loan Documents and the making of the Revolving
Loans under this Agreement, no Borrower or Subsidiary Guarantor will be
“insolvent,” within the meaning of such term as defined in Section 101 of Title
11 of the United States Code or Section 2 of the Uniform Fraudulent Transfer
Act, or any other applicable state law pertaining to fraudulent transfers, as
each may be amended from time to time, or be unable to pay its debts generally
as such debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.

50

--------------------------------------------------------------------------------



ARTICLE IV

Conditions

          SECTION 4.01.          Effective Date. The obligations of the Lenders
to make Revolving Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

          (a)          The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic image scan
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

          (b)          The Administrative Agent shall have received the
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Lindquist & Vennum, PLLP, special counsel for
the Borrowers and the Subsidiary Guarantors, substantially in the form of
Exhibit C and covering such other matters relating to the Borrowers, the
Subsidiary Guarantors, this Agreement, the other Loan Documents or the
Transactions as the Administrative Agent or the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.

          (c)          The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each of the Borrowers and the Subsidiary Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrowers, the
Subsidiary Guarantors, this Agreement, the other Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

          (d)          The Administrative Agent shall have received a
certificate dated as of the Effective Date and signed by a principal financial
officer of the Company, as to the satisfaction on the Effective Date of the
conditions set forth in clauses (a) and (b) of Section 4.02, provided that for
purposes of this Section 4.01(d) and the certificate to be delivered hereunder
the exclusion of the representations and warranties set forth in Sections
3.04(b), 3.05 and 3.14 contained in Section 4.02(a) shall not apply.

          (e)          The Guarantee Agreement shall have been duly executed by
the parties thereto, shall have been delivered to the Administrative Agent and
shall be in full force and effect.

          (f)          The Indemnity, Subrogation and Contribution Agreement
shall have been duly executed by the parties thereto, shall have been delivered
to the Administrative Agent and shall be in full force and effect.

51

--------------------------------------------------------------------------------



          (g)          All loans outstanding under the Existing Credit
Agreements shall have been repaid, together with all interest, fees and other
amounts accrued thereunder, and the commitments under the Existing Credit
Agreements shall have been terminated.

          (h)          The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company or any Subsidiary hereunder or under any other Loan
Document.

          (i)          The Lenders shall have received the balance of all
upfront fees agreed to by the Company and the Administrative Agent and required
to be paid by the Company.

          (j)          After giving effect to the Effective Date and the initial
extensions of credit made thereon, the aggregate unutilized Revolving
Commitments shall not be less than $100,000,000.

          (k)          The Administrative Agent shall have received such
documentation and information as is reasonably requested about the Borrowers and
the Subsidiary Guarantors in respect of applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Revolving Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) on or prior to July 30, 2009 (and, in the event such conditions
are not so satisfied or waived, the Revolving Commitments shall terminate at
such time).

          SECTION 4.02.          Each Credit Event. The obligation of each
Lender to make a Revolving Loan on the occasion of any Borrowing, and of the
Issuing Banks to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

          (a)          The representations and warranties of the Borrowers set
forth in this Agreement (other than those set forth in Sections 3.04(b),
3.04(c), 3.05 and 3.14) shall be true and correct on and as of the date of such
Borrowing or the date of such issuance, amendment, renewal or extension of a
Letter of Credit, as applicable.

          (b)          At the time of and immediately after giving effect to
such Borrowing or such issuance, amendment, renewal or extension of a Letter of
Credit, no Default shall have occurred and be continuing.

          (c)          With respect to each requesting Borrower that is a
Foreign Subsidiary, each Lender shall have submitted the completed and executed
documentation and had accepted by the relevant Governmental Authority such
documentation necessary for it be exempt from, or eligible for a reduction in,
withholding tax under the laws of the jurisdiction in which such Borrower is
located.

52

--------------------------------------------------------------------------------



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section. Each Lender agrees, at the request of any Borrower, to
promptly complete and execute all documentation specified in paragraph (c) of
this Section.

          SECTION 4.03.          Initial Borrowing by each Borrowing Subsidiary.
The obligation of each Lender to make Revolving Loans and of the Issuing Banks
to issue Letters of Credit to any Borrowing Subsidiary (other than the Borrowing
Subsidiaries party hereto on the date hereof) is subject to the satisfaction of
the following conditions:

          (a)          The Administrative Agent (or its counsel) shall have
received such Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly
executed by all parties thereto.

          (b)          The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

ARTICLE V

Covenants

          Until the Revolving Commitments have expired or been terminated and
the principal of and interest on each Revolving Loan and all fees and other
amounts payable hereunder shall have been paid in full and all Letters of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

          SECTION 5.01.          Information. The Company will deliver to each
of the Lenders:

          (a)          as soon as available and in any event within 90 days
after the end of each Fiscal Year, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, shareholders’ equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous fiscal year, all certified by Ernst & Young LLP or other
independent public accountants of nationally recognized standing, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;

          (b)          as soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related statements of income and cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer, the treasurer or the chief accounting officer of the Company;

53

--------------------------------------------------------------------------------



          (c)          simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the treasurer or the chief accounting officer of the Company
substantially in the form of Exhibit E (a “Compliance Certificate”) (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.03, 5.04, 5.06,
5.08, 5.11(d) and 5.21 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto, (iii) containing the
certification required by Section 5.01(b), and (iv) listing any new Subsidiaries
not listed on Schedule 3.08 or in any prior Compliance Certificate;

          (d)          simultaneously with the delivery of each set of annual
financial statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention to cause them to believe that any
Default under any of Sections 5.03, 5.04 and 5.11(d) existed on the date of such
financial statements;

          (e)          within five Domestic Business Days after the chief
executive officer, chief operating officer, chief financial officer, chief
accounting officer or treasurer of the Company becomes aware of the occurrence
of any Default, a certificate of the chief financial officer, treasurer or the
chief accounting officer of the Company setting forth the details thereof and
the action which the Company is taking or proposes to take with respect thereto;

          (f)          promptly upon the mailing thereof to the shareholders of
the Company generally, copies of all financial statements, reports and proxy
statements so mailed;

          (g)          promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual, quarterly or monthly
reports which the Company shall have filed with the Securities and Exchange
Commission;

          (h)          if and when the Company or any member of the Controlled
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA, a copy of
such notice; or (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan, a copy of
such notice;

54

--------------------------------------------------------------------------------



          (i)          promptly after the Company knows of the commencement
thereof, notice of any litigation or other legal proceeding involving a claim
against the Company and/or any Subsidiary for US$10,000,000 or more in excess of
amounts covered in full by applicable insurance;

          (j)          promptly upon receipt thereof, copies of any “management
letter” submitted to the Company by its certified public accountants in
connection with each annual, interim or special audit, and promptly upon
completion thereof, any response reports from the Company in respect thereof;
and

          (k)          from time to time such additional information regarding
the financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

          Documents required to be delivered pursuant to this Sections 5.01(a),
(b) and (c) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
the Company’s behalf on IntraLinks, SyndTrak or another similar website, if any,
to which each of the Administrative Agent and each Lender has access. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the immediately preceding
sentence or to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

          SECTION 5.02.          Inspection of Property, Books and Records. The
Company will (i) keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; and (ii) permit, and will cause each Subsidiary to permit,
representatives of any Lender at such Lender’s expense prior to the occurrence
of an Event of Default and at the Company’s expense after the occurrence of an
Event of Default to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants. The Company agrees to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

          SECTION 5.03.          Ratio of Consolidated Debt to Consolidated
EBITDA. The ratio of Consolidated Debt at any date to Consolidated EBITDA for
the period of four consecutive Fiscal Quarters ended on or most recently prior
to such date will not exceed the ratio of 3.50 to 1.00.

          SECTION 5.04.          Interest Coverage Ratio. The ratio of
Consolidated EBITDA for the period of four consecutive Fiscal Quarters ended on
or most recently prior to any date of determination to Consolidated Interest
Expense at such date will not be less than the ratio of 4.00 to 1.00.

          SECTION 5.05.          Restricted Payments. The Company will not
declare or make any Restricted Payment during any Fiscal Year, except for stock
repurchases and dividends approved by the Board of Directors of the Company.

55

--------------------------------------------------------------------------------



          SECTION 5.06.          Loans or Advances. Neither the Company nor any
of its Subsidiaries shall make loans or advances to any Person except: (i) loans
or advances to employees not exceeding US$10,000,000 in the aggregate at any
time outstanding made in the ordinary course of business; (ii) deposits required
by government agencies or public utilities; (iii) loans or advances to any
Borrower or Subsidiary Guarantor; (iv) Prepaid Rebates; and (v) loans, advances
or deposits other than those permitted by clauses (i) through (iv) of this
Section not exceeding 10% of Consolidated Total Assets in the aggregate at any
time outstanding, provided that after giving effect to the making of any loans,
advances or deposits permitted by clause (i), (ii), (iii), (iv) or (v) of this
Section, no Default shall have occurred and be continuing.

          SECTION 5.07.          Acquisitions. Neither the Company nor any of
its Subsidiaries shall make any Acquisitions, provided, that Permitted
Acquisitions may be made if, after giving effect thereto, no Default or Event of
Default would be caused thereby (giving effect to such Permitted Acquisitions on
a pro forma basis as to financial covenants as if they had occurred on each
relevant date or at the beginning of each relevant period).

          SECTION 5.08.          Negative Pledge. Neither the Company nor any
Consolidated Subsidiary will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

          (a)          Liens existing on the date of this Agreement securing
Debt outstanding on the date of this Agreement in an aggregate principal amount
not exceeding US$10,000,000;

          (b)          any Lien existing on any asset of any Person at the time
such Person becomes a Consolidated Subsidiary and not created in contemplation
of such event;

          (c)          any Lien on any asset (other than Equity Interests or
inventory) securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring or constructing such asset, provided that such
Lien attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;

          (d)          any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event;

          (e)          any Lien existing on any asset prior to the acquisition
thereof by the Company or a Consolidated Subsidiary and not created in
contemplation of such acquisition;

          (f)          Liens securing Debt owing by any Subsidiary to any
Borrower or Subsidiary Guarantor;

          (g)          any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that (i) such Debt is not secured by
any additional assets, and (ii) the amount of such Debt secured by any such Lien
is not increased;

56

--------------------------------------------------------------------------------



          (h)          Liens incidental to the conduct of its business or the
ownership of its assets which (i) do not secure Debt and (ii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;

          (i)          any Lien on Excess Margin Stock;

          (j)          any Lien incurred with respect to Securitization Debt
permitted under Section 5.21; and

          (k)          Liens not otherwise permitted by the foregoing clauses of
this Section securing Debt (other than Revolving Loans) in an aggregate
principal amount at any time outstanding which, together with the amount of Debt
secured by Liens permitted by the foregoing paragraphs (a) through (i), does not
exceed 10% of Consolidated Total Assets.

          SECTION 5.09.          Maintenance of Existence. The Company shall,
and shall cause each Subsidiary Guarantor and each other Borrower to, maintain
its corporate existence and carry on its business in substantially the same
manner and in substantially the same fields in which such business is now
carried on, except as permitted by Section 5.11.

          SECTION 5.10.          Dissolution. None of the Company, any
Subsidiary Guarantor or any other Borrower shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any of its Equity
Interests or that of any Subsidiary that is a Borrower or Subsidiary Guarantor,
except (i) through a corporate reorganization permitted by Section 5.11 or (ii)
Restricted Payments permitted by Section 5.05.

          SECTION 5.11.          Consolidations, Mergers and Sales of Assets.
The Company will not, nor will it permit any Material Subsidiary to, consolidate
or merge with or into, or sell, lease or otherwise transfer all or any
substantial part of its assets (other than Excess Margin Stock) to, any other
Person, or discontinue or eliminate any business line or segment, provided that
(a) the Company may merge with another Person if (i) such Person was organized
under the laws of the United States of America or one of its states, (ii) the
Company is the corporation surviving such merger and (iii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing,
(b) Material Subsidiaries may merge with one another, or with and into the
Company where the Company is the Person surviving such merger, (c) Borrowers
which are both Domestic Subsidiaries and Subsidiary Guarantors may transfer
assets among themselves, (d) the foregoing limitation on the sale, lease or
other transfer of assets and on the discontinuation or elimination of a business
line or segment shall not apply to loans or advances permitted by Section 5.06
or prohibit, during any Fiscal Quarter, transfers of assets or the
discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) unless the aggregate assets
to be so transferred or utilized in a business line or segment to be so
discontinued, when combined with all other assets transferred (other than
inventory and obsolete or surplus property sold in the ordinary course of
business), and all other assets utilized in all other business lines or segments
discontinued, during such Fiscal Quarter and the immediately preceding three
Fiscal Quarters contributed more than 20% of Consolidated Operating Profits
during the four consecutive Fiscal Quarters immediately preceding such Fiscal
Quarter and (e) the Company and any Subsidiary Guarantor may sell inventory and
obsolete or surplus property in the ordinary course of business.

57

--------------------------------------------------------------------------------



          SECTION 5.12.          Use of Proceeds. The proceeds of the Revolving
Loans will be used only for the purposes referred to in the preamble to this
Agreement. No portion of the proceeds of the Revolving Loans will be used by the
Company or any Subsidiary (i) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock in
a violation of Regulation U, or (ii) for any purpose in violation of any other
applicable law or regulation.

          SECTION 5.13.          Compliance with Laws; Payment of Taxes.

          (a)          The Company will, and will cause each of its Subsidiaries
and each member of the Controlled Group to, comply with applicable laws
(including but not limited to ERISA and Environmental Requirements), regulations
and similar requirements of Governmental Authorities (including but not limited
to PBGC), except where the necessity of such compliance is being contested in
good faith through appropriate proceedings diligently pursued. The Company will,
and will cause each of its Subsidiaries to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a Lien against the property of the
Company or any Subsidiary, except liabilities being contested in good faith by
appropriate proceedings diligently pursued and against which the Company shall
have set up reserves in accordance with GAAP.

          (b)          The Company shall not permit the aggregate complete or
partial withdrawal liability under Title IV of ERISA with respect to
Multiemployer Plans incurred by the Company and members of the Controlled Group
to exceed US$10,000,000 at any time. For purposes of this Section 5.13(b), the
amount of withdrawal liability of the Company and members of the Controlled
Group at any date shall be the aggregate present value of the amount claimed to
have been incurred less any portion thereof which the Company and members of the
Controlled Group have paid or as to which the Company reasonably believes, after
appropriate consideration of possible adjustments arising under Sections 4219
and 4221 of ERISA, it and members of the Controlled Group will have no
liability.

          SECTION 5.14.          Insurance. The Company will maintain, and will
cause each of its Subsidiaries to maintain (either in the name of the Company or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business.

          SECTION 5.15.          Change in Fiscal Year. The Company will not
change its Fiscal Year without the consent of the Required Lenders.

          SECTION 5.16.          Maintenance of Property. The Company shall, and
shall cause each Subsidiary to, maintain all of its material properties and
assets in good condition, repair and working order, ordinary wear and tear
excepted.

          SECTION 5.17.          Environmental Notices. The Company shall
furnish to the Lenders and the Administrative Agent prompt written notice of any
Environmental Liabilities, Environmental Notices and Environmental Judgments and
Orders, and of any pending, threatened or anticipated Environmental Proceedings,
that relate to the Company, any of its Subsidiaries or the Properties and that
could reasonably be expected to have or cause a Material Adverse Effect.

58

--------------------------------------------------------------------------------



          SECTION 5.18.          Environmental Matters. The Company shall
conduct, and cause each of its Subsidiaries to conduct, its operations and keep
and maintain its Properties in compliance with all Environmental Requirements,
except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have or cause a Material Adverse Effect.

          SECTION 5.19.           [Reserved].

          SECTION 5.20.          Transactions with Affiliates. Neither the
Company nor any of its Subsidiaries shall enter into, or be a party to, any
material transaction with any Affiliate of the Company or such Subsidiary (which
Affiliate is not a Borrower or a Subsidiary Guarantor), except as permitted by
law and in the ordinary course of business and pursuant to reasonable terms no
less favorable to the Company or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

          SECTION 5.21.          Limitation on Subsidiary Debt. The Company
shall not permit the outstanding principal amount of Debt of the Subsidiaries
(other than (i) Debt owed to any Borrower or Subsidiary Guarantor, (ii)
$250,000,000 in Securitization Debt and (ii) Debt owed under this Agreement or
any other Loan Document) at any time to exceed, in the aggregate, 10% of
Consolidated Total Assets.

          SECTION 5.22.          Subsidiary Guarantors.

          (a)          The Company shall cause each Domestic Material Subsidiary
that is not already a Subsidiary Guarantor to become a party to, and agree to be
bound by the terms of, the Guarantee Agreement and the Indemnity, Subrogation
and Contribution Agreement pursuant to an instrument in form and substance
satisfactory to the Administrative Agent executed and delivered to the
Administrative Agent by such Domestic Material Subsidiary as promptly as
practicable and in any event within 20 Domestic Business Days after the day on
which it becomes a Domestic Material Subsidiary or such later date reasonably
acceptable to the Administrative Agent. The Company shall also cause the items
specified in Sections 4.01(b) and (c) to be delivered to the Administrative
Agent concurrently with the instrument referred to above, modified appropriately
to refer to such instrument and such Domestic Material Subsidiary.

          (b)          Once any Subsidiary becomes a Domestic Material
Subsidiary and a party to the Guarantee Agreement and the Indemnity, Subrogation
and Contribution Agreement, such Subsidiary thereafter shall remain a party to
and a guarantor under the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement without regard to the amount of its Total Assets on any
day or Operating Profits for any period.

59

--------------------------------------------------------------------------------



ARTICLE VI

Events of Default

          SECTION 6.01.          Events of Default. If one or more of the
following events (“Events of Default”) shall have occurred and be continuing:

          (a)          any Borrower shall fail to pay when due any principal of
any Revolving Loan or any reimbursement obligation in respect of any
LC Disbursement or shall fail to pay any interest on any Revolving Loan within
five Domestic Business Days after such interest shall become due, or shall fail
to pay any fee or other Obligation (other than any Obligation under a Hedge
Agreement to which any Borrower and any Hedge Party are parties) payable
hereunder within five Domestic Business Days after such fee or other Obligation
becomes due; or

          (b)          the Company shall fail to observe or perform any covenant
contained in Section 5.01(e), 5.02(ii), 5.03, 5.04, 5.08, 5.09, 5.10 or 5.11; or

          (c)          any Borrower shall fail to observe or perform any
covenant or agreement contained or incorporated by reference in this Agreement
(other than those covered by clause (a) or (b) above) or any other Loan Document
for thirty days after the earlier of (i) the first day on which the Company has
knowledge of such failure or (ii) written notice thereof has been given to the
Company by the Administrative Agent at the request of any Lender; or

          (d)          any representation, warranty, certification or statement
made or deemed made by the Company in Article III of this Agreement, or by any
Subsidiary Guarantor in Section 8 of the Guarantee Agreement, or by the Company
or any other Borrower in any certificate, financial statement or other document
delivered pursuant to this Agreement or any Loan Document shall prove to have
been incorrect or misleading in any material respect when made (or deemed made);
or

          (e)          the Company or any Subsidiary shall fail to make any
payment in respect of Debt outstanding in an aggregate principal amount in
excess of US$10,000,000 (other than the Revolving Loans) when due or within any
applicable grace period; or

          (f)          any event or condition shall occur which results in the
acceleration of the maturity of Debt of the Company or any Subsidiary in an
aggregate principal amount in excess of US$10,000,000 or the mandatory
prepayment, redemption, defeasance or purchase of such Debt by the Company (or
its designee) or such Subsidiary (or its designee) prior to the scheduled
maturity thereof, or enables (or, with the giving of notice or lapse of time or
both, would enable) the holders of such Debt or any Person acting on such
holders’ behalf to accelerate the maturity thereof or require the mandatory
prepayment, redemption, defeasance or purchase thereof prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

          (g)          the Company or any Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

60

--------------------------------------------------------------------------------



          (h)          an involuntary case or other proceeding shall be
commenced against the Company or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Company
or any Material Subsidiary under the federal bankruptcy laws as now or hereafter
in effect; or

          (i)          the Company or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by the Company,
any member of the Controlled Group, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan
or Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

          (j)          one or more judgments or orders for the payment of money
in an aggregate amount in excess of US$10,000,000 shall be rendered against the
Company or any Subsidiary and the Company or such Subsidiary shall not discharge
the same in accordance with its terms or procure a stay of execution thereof
within 30 days from the date of entry thereof, and within such period of 30
days, or such longer period during which execution of such judgment shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

          (k)          a federal tax lien shall be filed against the Company or
any Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be
filed against the Company or any Subsidiary under Section 4068 of ERISA and in
either case such lien shall remain undischarged for a period of 25 days after
the date of filing; or

          (l)          (i) any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of the voting stock of the
Company; or (ii) as of any date a majority of the Board of Directors of the
Company shall consist of individuals who were not either (A) directors of the
Company as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the Board of Directors of the Company of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the Board of Directors of the Company of which
a majority consisted of individuals described in clause (A) or individuals
described in clause (B); or

61

--------------------------------------------------------------------------------



          (m)          any provision of the Guarantee Agreement shall for any
reason cease to be valid and binding on any Subsidiary Guarantor, or any
Subsidiary Guarantor (or any Person acting on behalf of any Subsidiary
Guarantor) shall deny or disaffirm its obligations under the Guarantee
Agreement; or

          (n)          the Guarantee of the Company set forth in Article VIII
shall cease at any time to be in full force and effect, or the Company shall so
assert in writing, or the Company shall disaffirm or deny any of its Obligations
hereunder in writing.

then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, by notice to the Company, take any or all of the following
actions, at the same or different times: (i) terminate the Revolving Commitments
and they shall thereupon terminate, (ii) declare the Revolving Loans (together
with accrued interest thereon) and all other Obligations payable hereunder and
under the other Loan Documents (but excluding any amounts owing under any Hedge
Agreement to which any Borrower and any Hedge Party are parties) to be, and the
Revolving Loans (together with all accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
(iii) direct the Borrowers to deposit (and the Borrowers hereby agree, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the LC Exposure then outstanding, such amount to be held
by the Administrative Agent in the Cash Collateral Account as security for the
LC Exposure as described in Section 2.05(j); provided that if any Event of
Default specified in clause (g) or (h) above occurs with respect to any
Borrower, without any notice to any Borrower or any other act by the
Administrative Agent or the Lenders, the Revolving Commitments shall thereupon
automatically terminate, the Revolving Loans (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall automatically become immediately due and payable, and the
Administrative Agent shall be deemed to have made a demand for cash collateral
to the full extent permitted under Section 2.05(j) without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Notwithstanding the foregoing, the Administrative Agent shall have
available to it all other remedies at law or equity, and shall exercise any one
or all of them at the request of the Required Lenders.

          SECTION 6.02.          Notice of Default. The Administrative Agent
shall give notice to the Company of any Default under Section 6.01(c) promptly
upon being requested to do so by any Lender and shall thereupon notify all the
Lenders thereof.

ARTICLE VII

The Administrative Agent

          SECTION 7.01.          Appointment and Authority. Each of the Lenders
(for purposes of this Article, references to the Lenders shall also mean the
Issuing Banks) hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 7.06, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Borrower shall have any rights as a third party beneficiary of any of
such provisions.

62

--------------------------------------------------------------------------------



          SECTION 7.02.          Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

          SECTION 7.03.          Exculpatory Provisions. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:

          (a)          shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

          (b)          shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

          (c)          shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.02and 6.01) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by a Borrower or a Lender.

63

--------------------------------------------------------------------------------



          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

          SECTION 7.04.          Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the relevant Issuing Bank, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or such Issuing Bank prior to the making of such Revolving Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

          SECTION 7.05.          Delegation of Duties. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

64

--------------------------------------------------------------------------------



          SECTION 7.06.          Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

          SECTION 7.07.          Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

          SECTION 7.08.          No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Arrangers, syndication agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

          SECTION 7.09.          Guaranty Matters.

          (a)          The Administrative Agent is hereby authorized on behalf
of the Lenders, without the necessity of any notice to or further consent from
the Lenders, from time to time (but without any obligation) to take any action
with respect to any collateral that may be deemed by the Administrative Agent in
its discretion to be necessary or advisable to perfect and maintain perfected
the Liens upon any such collateral granted pursuant to any of the Loan
Documents.

65

--------------------------------------------------------------------------------



          (b)          The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, (i) to release any Lien granted to or held by
the Administrative Agent upon any collateral (A) upon termination of the
Revolving Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations then
due and payable, (B) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition expressly permitted hereunder or
under any other Loan Document or to which the Required Lenders have consented in
writing or (C) otherwise pursuant to and in accordance with the provisions of
any applicable Loan Document, and (ii) to release any Subsidiary Guarantor from
its obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guarantee Agreement, pursuant to this Section 7.9(b).

          SECTION 7.10.          Issuing Bank. The provisions of this Article
VII (other than Section 7.02) shall apply to the Issuing Banks mutatis mutandis
to the same extent as such provisions apply to the Administrative Agent.

ARTICLE VIII

Guarantee

          In order to induce the Lenders to extend credit to the Borrowing
Subsidiaries hereunder and to induce the Issuing Banks to issue Letters of
Credit hereunder, the Company hereby irrevocably and unconditionally guarantees,
as a primary obligor and not merely as a surety, the Obligations of the
Borrowing Subsidiaries. The Company further agrees that the due and punctual
payment of the Obligations of the Borrowing Subsidiaries may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation.

          The Company waives presentment to, demand of payment from and protest
to any Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by and the Company
hereby waives any defense that it may now or hereafter have arising out of the
following: (a) the failure of any Lender or any Issuing Bank, as the case may
be, to assert any claim or demand or to enforce any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any Borrowing Subsidiary Agreement
or any other Loan Document or agreement; (d) the failure or delay of any Lender
or any Issuing Bank, as the case may be, to exercise any right or remedy against
any other guarantor of the Obligations; (e) the failure of any Lender or any
Issuing Bank, as the case may be, to assert any claim or demand or to enforce
any remedy under any Loan Document or any other agreement or instrument; (f) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

66

--------------------------------------------------------------------------------



          The Company further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender or any Issuing Bank, as
the case may be, to any balance of any deposit account or credit on the books of
any Lender or any Issuing Bank, as the case may be, in favor of any Borrower or
Subsidiary Guarantor or any other Person.

          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender or any Issuing Bank, as the case may be, upon the
bankruptcy or reorganization of any Borrower or otherwise.

          In furtherance of the foregoing and not in limitation of any other
right which any Lender or any Issuing Bank may have at law or in equity against
the Company by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the Lenders or the relevant Issuing Bank in cash an amount
equal the unpaid principal amount of such Obligation. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than San Francisco and if, by
reason of any legal prohibition, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
judgment of any Lender, not consistent with the protection of its rights or
interests, then, at the election of such Lender, the Company shall make payment
of such Obligation in US Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in San Francisco, and shall indemnify such
Lender or such Issuing Bank against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.

          Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Lender or each Issuing Bank shall, in a reasonable manner,
assign to the Company the amount of such Obligation owed to such Lender or such
Issuing Bank and so paid, such assignment to be pro tanto to the extent to which
the Obligation in question was discharged by the Company, or make such
disposition thereof as the Company shall direct (all without recourse to any
Lender or any Issuing Bank and without any representation or warranty by any
Lender or any Issuing Bank). Upon payment by the Company of any sums as provided
above, all rights of the Company against any Borrowing Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full of all the Obligations owed by such Borrowing Subsidiary to the Lenders
and the Issuing Banks.

67

--------------------------------------------------------------------------------



ARTICLE IX

Miscellaneous

          SECTION 9.01.          Notices.

          (a)          Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

 

 

              (i)          if to the Company, to it at 901 3rd Avenue South,
Minneapolis, MN 55402, Attention of Tyler Treat, Treasurer, Telecopy No. (612)
486-7981;

 

 

 

              (ii)         if to any Borrowing Subsidiary or Subsidiary
Guarantor, to it in care of the Company as provided in paragraph (a) above;

 

 

 

              (iii)        if to the Administrative Agent, to it at Wells Fargo
Bank, National Association, 201 Third Street, 8th Floor, San Francisco, CA
94103, Attention: Agency Syndications Group, Telecopy No. (415) 512-9408;

 

 

 

              (iv)        if to Wells Fargo in its capacity as an Issuing Bank,
to it at Wells Fargo Bank, National Association, 90 S. 7th Street, Minneapolis,
MN 55419, MAC Address: N9305-077, Attention: Ethel Phillips, Telecopy No. (612)
667-0803;

 

 

 

              (v)         if to Wachovia Bank, National Association in its
capacity as an Issuing Bank, to it at: Wachovia Bank, National Association, a
Wells Fargo Company, Domestic Trade Operations, Standby Letters of Credit Center
of Excellence, 401 Linden Street, 1st Floor, Mail Code NC 6034, Winston-Salem,
NC, 27101 Telecopy No. (336) 735-0950;with a copy to: Wells Fargo Bank, National
Association, 90 S. 7th Street, Minneapolis, MN 55419, MAC Address: N9305-077,
Attention: Ethel Phillips, Telecopy No. (612) 667-0803;

 

 

 

              (vi)        if to any other Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

                        Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

68

--------------------------------------------------------------------------------



          (b)          Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications to the Lenders sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or other communications to the Lenders posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

          SECTION 9.02.          Waivers; Amendments.

          (a)          No failure or delay by the Administrative Agent, any
Lender or any Issuing Bank in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Lenders and the Issuing Banks
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
or Subsidiary Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Revolving Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

          (b)          Subject to Section 2.22, neither this Agreement nor any
of the Loan Documents nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders (and, in the case
of a Borrowing Subsidiary Agreement, the applicable Borrowing Subsidiary);
provided that no such agreement shall (i) increase the Revolving Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Revolving Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Revolving Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Company from its obligations under
Article VIII or release any of the Subsidiary Guarantors from their obligations
under the Guarantee Agreement without the consent of each Lender except as
provided in Section 9.15; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.

69

--------------------------------------------------------------------------------



          SECTION 9.03.          Expenses; Indemnity; Damage Waiver.

          (a)          The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each of its Affiliates,
including the reasonable fees, charges and disbursements of Robinson, Bradshaw &
Hinson, P.A., counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with any Loan Document, including its rights under this
Section, or in connection with the Revolving Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Loans or
Letters of Credit.

          (b)          The Company agrees to indemnify the Administrative Agent,
each Lender and each Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any
Revolving Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or any transaction
in which such proceeds are used, (iii) any actual or alleged presence or
Environmental Release of Hazardous Materials on or from any property currently
or formerly owned or operated by the Company or any of its Subsidiaries or
Affiliates, or any Environmental Liability related in any way to the Company or
any of its Subsidiaries or Affiliates or their respective predecessors, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and (v) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of any
Borrower that violates a sanction enforced by OFAC.; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are finally determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

70

--------------------------------------------------------------------------------



          (c)          To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

          (d)          To the extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Revolving
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

          (e)          All amounts due under this Section shall be payable
promptly after written demand therefor.

          SECTION 9.04.          Successors and Assigns.

          (a)          The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including any Affiliate of any Issuing Bank that issues
any Letter of Credit), except that no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lenders and the Issuing Banks) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

71

--------------------------------------------------------------------------------



          (b)          Any Lender may assign by novation to one or more
assignees (other than the Company or any Subsidiary) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans at the time owing to it); provided
that (i) the Administrative Agent, the Issuing Banks and, except in the case of
an assignment to a Lender or an Affiliate of a Lender, the Company, must give
their prior written consent to such assignment, which consent shall not be
unreasonably withheld, (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment, the amount of the Revolving Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than US$5,000,000 unless each of
the Company and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
US$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and provided further
that any consent of the Company otherwise required under this paragraph shall
not be required if a Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.20, 2.21 and
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

          (c)          The Administrative Agent, acting for this purpose as an
agent of each Borrower, shall maintain at one of its offices in San Francisco,
California a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitment of, and principal amount of the Revolving Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

72

--------------------------------------------------------------------------------



          (d)          Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and promptly record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

          (e)          Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the Issuing Banks shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.20
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

          (f)          A Participant shall not be entitled to receive any
greater payment under Section 2.14, 2.15, 2.16, 2.20 or 2.21 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.

          (g)          Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

73

--------------------------------------------------------------------------------



          (h)          Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Revolving Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to this Agreement or the option to participate in any Letter of Credit, as the
case may be; provided that (i) nothing herein shall constitute a commitment by
any SPC to make any Revolving Loan or to participate in any Letter of Credit,
(ii) nothing herein shall relieve the Granting Lender of liability for the
performance or nonperformance by the SPC of the obligations of the Granting
Lender under this Agreement. The making of a Revolving Loan by an SPC or the
participation by such SPC in any Letter of Credit hereunder shall utilize the
Revolving Commitment of the Granting Lender to the same extent, and as if, such
Revolving Loan were made by such Granting Lender or such participation in a
Letter of Credit were paid or taken, as the case may be, by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Revolving Loans or participations in Letters of Credit to the
Granting Lender or to any financial institution (consented to by the Company and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Revolving Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Revolving Loans or participations in any Letters of Credit to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

          SECTION 9.05.          Survival. All covenants, agreements,
representations and warranties made by the Borrowers herein or in any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and thereto and
shall survive the execution and delivery of this Agreement and any other Loan
Document and the making of any Revolving Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Revolving Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.20,
2.21 and 9.03 and Article VII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Revolving Loans, the expiration or termination of the Revolving
Commitments or the Letters of Credit or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.

74

--------------------------------------------------------------------------------



          SECTION 9.06.          Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

          SECTION 9.07.          Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08.          Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Issuing Bank, such Lender
or such Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Issuing Bank or such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different from the branch or office
holding such deposit or owing such obligation. The rights of each Lender and
each Issuing Bank under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender and such Issuing
Bank may have.

          SECTION 9.09.          Governing Law; Jurisdiction; Consent to Service
of Process.

          (a)          This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

75

--------------------------------------------------------------------------------



          (b)          Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

          (c)          Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

          (d)          Each party to this Agreement (including any Borrowing
Subsidiaries) irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

          SECTION 9.10.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

          SECTION 9.11.          Construction. Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement. Any Hedge Agreement between
any Borrower and any Hedge Party is an independent agreement governed by the
writing provisions of such Hedge Agreement, which shall remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms applicable to the Revolving Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.

76

--------------------------------------------------------------------------------



          SECTION 9.12.          Confidentiality. Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or any Hedge
Agreement to which any Borrower and any Hedge Party are parties or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty to any swap or derivative
transaction relating to the Company and its obligations, or any advisor of any
such counterparty, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any Issuing Bank on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

          SECTION 9.13.          Conversion of Currencies.

          (a)          If, for the purpose of obtaining judgment in any court,
it is necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto (including any Borrowing Subsidiary) agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

          (b)          The obligations of each Borrower in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

77

--------------------------------------------------------------------------------



          SECTION 9.14.          Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Revolving Loan, together with all fees, charges and other amounts which are
treated as interest on such Revolving Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Revolving Loan in accordance with applicable law, the rate of
interest payable in respect of such Revolving Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Revolving Loan but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Revolving Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

          SECTION 9.15.          Release of Subsidiary Guarantors.
Notwithstanding any contrary provision herein or in any other Loan Document, if
all the Equity Interests of any Subsidiary Guarantor owned by the Company and
the Subsidiaries shall be sold to one or more Persons (other than the Company or
an Affiliate of the Company) in a transaction permitted under this Agreement,
and if the Company shall request the release of such Subsidiary Guarantor from
its obligations under the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement and shall deliver to the Administrative Agent a
certificate to the effect that such release will comply with the terms of this
Agreement, the Administrative Agent, if satisfied that the applicable
certificate is correct, shall, without the consent of any Lender, execute and
deliver all such instruments, releases, or other agreements, and take all such
further actions, as shall be necessary to effectuate the release of such
Subsidiary Guarantor and shall promptly notify each Lender of such release.

          SECTION 9.16.          USA Patriot Act. Each Lender and each Issuing
Bank hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with its requirements. The Borrowers shall promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA Patriot Act.

          SECTION 9.17.          No Fiduciary Relationship. The Company, on
behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Company, its Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, any Lender or any of their respective Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

78

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Treasurer

 

 

 

THE VALSPAR (SWITZERLAND) HOLDING CORPORATION AG

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

ENGINEERED POLYMER SOLUTIONS, INC.

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR FINANCE CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR COATINGS FINANCE CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



 

 

 

 

 

 

VALSPAR SOURCING, INC.

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

THE VALSPAR (UK) HOLDING CORPORATION LTD.

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR CREDIT CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Bank, and a Lender

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and a Lender,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

82

--------------------------------------------------------------------------------



 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as an Issuing Bank,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

83

--------------------------------------------------------------------------------



 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Documentation Agent and a Lender,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

84

--------------------------------------------------------------------------------



 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agent and a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

85

--------------------------------------------------------------------------------



 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

86

--------------------------------------------------------------------------------



 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

87

--------------------------------------------------------------------------------



 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

88

--------------------------------------------------------------------------------



 

 

 

 

 

COMMONWEALTH BANK OF AUSTRALIA, as a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

89

--------------------------------------------------------------------------------



 

 

 

 

 

COMERICA BANK, as a Lender,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

90

--------------------------------------------------------------------------------